


Use these links to rapidly review the document
TABLE OF CONTENTS



Exhibit 10.5


         AMENDMENT AND COMPLETE RESTATEMENT
OF THE
PROFIT SHARING PLAN FOR EMPLOYEES
OF
ALLIANCE CAPITAL MANAGEMENT L.P.

(As amended through 1/1/02)

--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
   
ARTICLE I —   DEFINITIONS ARTICLE II —   MEMBERSHIP ARTICLE III —   CREDITING OF
SERVICE ARTICLE IV —   COMPANY CONTRIBUTIONS ARTICLE V —   MEMBER SALARY
DEFERRAL ELECTIONS, SALARY DEFERRAL CONTRIBUTIONS AND CONTRIBUTIONS ARTICLE VI —
  ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES ARTICLE VII —   ACCOUNTS,
ALLOCATIONS AND LOANS ARTICLE VIII —   VALUATION ARTICLE IX —   DETERMINATION OF
BENEFITS ARTICLE X —   TIME AND MANNER OF PAYMENT OF BENEFITS ARTICLE XI —  
ADMINISTRATION OF THE PLAN ARTICLE XII —   THE TRUST FUND ARTICLE XIII —  
CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY ARTICLE XIV —   NON-ALIENATION OF
BENEFITS ARTICLE XV —   AMENDMENTS ARTICLE XVI —   LIMITATIONS ON BENEFITS AND
CONTRIBUTIONS ARTICLE XVII —   TOP-HEAVY PLAN YEARS ARTICLE XVIII —  
MISCELLANEOUS [a2128264zex-10_6.htm#lw1067_miscellaneous]

--------------------------------------------------------------------------------

PROFIT SHARING PLAN FOR EMPLOYEES
OF
ALLIANCE CAPITAL MANAGEMENT L. P.

        WHEREAS, effective as of January 1, 1972, the predecessor of Alliance
Capital Management L.P. ("Alliance") established a profit sharing plan covering
its employees; and

        WHEREAS, that plan as subsequently amended and completely restated was
adopted and continued by Alliance in connection with the transfer on April 21,
1988 of the predecessor's business and substantially all of its operating assets
and liabilities to Alliance and prior to that transfer and in connection
therewith again amended and renamed the plan as the Profit Sharing Plan for
Employees of Alliance Capital Management L.P. (the "Plan"); and

        WHEREAS, the Plan was amended and restated effective January 1, 1989 to
comply with amendments to applicable law and to make certain other changes and
was subsequently further amended; and

        WHEREAS, the Plan was again amended and restated effective January 1,
1993 to permit the investment of plan assets in Units of Alliance, to comply
with amendments to applicable law and to make certain other changes, subject to
such changes as necessary for the Plan to satisfy the requirements for
qualification under Section 401(a) of the Internal Revenue Code of 1986, as
amended, for the trust under the Plan to be exempt from tax under Code
Section 501(a), and for the Plan to satisfy any other applicable requirements of
the Employee Retirement Income Security Act of 1974, as amended; and

        WHEREAS, the Plan was amended effective January 1, 1995 to reflect the
merger of the Alliance Capital Management L.P. Profit Sharing Plan for Former
Employees of Equitable Capital Management Corporation with and into this Plan;
and

        WHEREAS, further amendments to the Plan were necessary to satisfy
requirements of Code Section 401(a) as a condition to a favorable determination
letter dated March 31, 1995 with respect to the qualification, of the Plan under
that Section;

        WHEREAS, the Plan was amended and restated effective either as of
January 1, 1993, or as of such other date with respect to a particular amendment
as

--------------------------------------------------------------------------------

required for the Plan to satisfy any applicable requirement for qualification
under Code Section 401(a);

        WHEREAS, further amendments to the Plan were necessary to satisfy
requirements of Code Section 401(a) with respect to the qualification of the
Plan under that Section;

        NOW, THEREFORE, this document sets forth the Plan as embodying such
further amendments which are effective either as of January 1, 2002, except as
otherwise provided, or as of such other date with respect to a particular
amendment as required for the Plan to satisfy any applicable requirement for
qualification under Code Section 401(a).

2

--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS.


        For the purposes of this Plan, except as otherwise herein expressly
provided or unless the context otherwise requires, when capitalized:

        Section 1.01.    "Account" means any one or more of the following
accounts maintained by the Committee for a Member:

        (a)   his Company Contributions Account;

        (b)   his Member Contributions Account;

        (c)   his Member Salary Deferral Account; and

        (d)   his Rollover Account.

        Section 1.02.    "Act" means the Employee Retirement Income Security Act
of 1974, as amended from time to time.

        Section 1.03.    "Accounting Date" means the last business day of each
Plan Year and any other date which may be determined by the Committee under
uniform and non-discriminatory procedures established by the Committee.

        Section 1.04.    "Anniversary Year" means each twelve (12) month period
beginning on an Employee's Employment Commencement Date or any annual
anniversary thereof.

        Section 1.05.    "Affiliate" means any corporation or unincorporated
business (a) controlled by, or under common control with, the Company within the
meaning of Code Sections 414(b) and (c), or (b) which is a member of an
"affiliated service group", as defined in Code Section 414(m), of which the
Company is a member.

        Section 1.06.    "Assignor Limited Partner" shall mean Alliance
ALP, Inc., a Delaware corporation, or any individual, corporation, association,
partnership, joint venture, entity, estate or other entity or organization
designated by the general partner of the Company to serve as a substitute
therefore.

        Section 1.07.    "Beneficiary" means the person (including a trust or
estate of a Member) designated by a Member, or who may otherwise be entitled
under

3

--------------------------------------------------------------------------------

the terms of the Plan to receive the balance, if any, of the Member's Accounts
upon the Member's death.

        Section 1.08.    "Board" means the Board of Directors of the general
partner of the Company responsible for the management of the Company's business,
or a committee thereof designated by such Board.

        Section 1.09.    "Break in Service" means, with respect to any Employee,
any Anniversary Year ending on or after the date of his Separation from Service
and before his date of re-employment, if any, in which he does not complete more
than five hundred (500) Hours of Service with Employees or Affiliates; provided
that in the case of the absence of an Employee pursuant to the Family and
Medical Leave Act of 1993 (the "FMLA"), the period beginning on the first date
of such absence and ending 12 months thereafter shall not constitute a "Break in
Service".

        Section 1.10.    "Code" means the Internal Revenue Code of 1986, as
amended from time to time.

        Section 1.11.    "Committee" means the administrative committee
appointed to administer the Plan, the members of which shall be the person or
persons appointed pursuant to Section 11.01.

        Section 1.12.    "Company" means (a) Alliance Capital Management
Corporation for the period prior to April 21, 1988 and (b) for subsequent
periods, Alliance Capital Management L.P. and any successor thereto.

        Section 1.13.    "Company Contribution" means a contribution for a Plan
Year made by an Employer to the Trust pursuant to Section 4.01 or Section 4.02,
but not Section 5.01, including any amount to be applied from the Unallocated
Forfeitures Account in reduction of the contribution which would otherwise be
made for the Plan Year involved.

        Section 1.14.    "Company Contributions Account" means the Account
consisting of the balance attributable to Company Contributions.

        Section 1.15.    "Compensation" means a Member's base salary (or Draw,
if no base salary) received for services rendered to an Employer, which term
shall include the amount of a Member's Salary Deferral, but shall not include,
by way of example rather than by way of limitation, overtime pay, bonuses,
severance pay, distributions on Units, reimbursement for moving expenses,
reimbursement for educational expenses, reimbursement for any other expenses,
contributions or benefits paid under this Plan or any other plan of deferred
compensation, or any other extraordinary item of compensation or income;
provided that in the case of a

4

--------------------------------------------------------------------------------

Member whose compensation from an Employer includes commissions, commissions
shall be included only to the extent that the Member's aggregate compensation
taken into account does not exceed $100,000 and provided further that such
amount shall be prorated for those Members (based on amount of service as a
Member (as defined pursuant to Article IV)) for purposes of Company Profit
Sharing Contributions and Company Matching Contributions. In addition,
Compensation shall not include amounts paid to non-resident aliens which do not
constitute income from United States sources (within the meaning of Code
Section 862) except in the case of a non-resident alien who is a Member and for
whom the Company so specifies. For Plan Years beginning on or after January 1,
1994, Compensation of a Member in excess of $150,000 (or such other amount
prescribed under Code Section 401(a)(17), including any cost-of-living
adjustments) shall not be taken into account under the Plan for the purpose of
determining benefits. For Plan Years beginning on or after January 1, 1989 and
before January 2, 1994, $200,000 shall be substituted for $150,000 in the
preceding sentence.

        Section 1.16.    "Draw" means compensation received on a regular basis
at a consistent rate which may be offset against commissions earned but which is
considered "base compensation" for purposes of the Plan.

        Section 1.17.    "ECMC Plan" means the Alliance Capital Management L.P.
Profit Sharing Plan for Former Employees of Equitable Capital Management
Corporation as in effect immediately prior to January 1, 1995.

        Section 1.18.    (a) "Employee" means, except as provided in Subsection
(c), any person employed by an Employer or an Affiliate.

        (b)   An Excluded Employee (as defined in Subsection (c)) shall be
considered an Employee for all purposes under the Plan except that:

        (1)   an Excluded Employee may not become a Member while he remains an
Excluded Employee; and

        (2)   a Member who becomes an Excluded Employee shall be an Inactive
Member while he remains an Excluded Employee.

        (c)   An Excluded Employee shall mean an individual in the employ of an
Employer or an Affiliate who:

        (1)   is employed by an Affiliate that is not an Employer; or

5

--------------------------------------------------------------------------------

        (2)   included in a unit of employees covered by a collective bargaining
agreement between employee representatives and one or more Employers or
Affiliates, if retirement benefits were the subject of good faith bargaining
between such employee representatives and any such Employer or Affiliate; or

        (3)   is not an Excluded Employee under Paragraph (4) of this Subsection
(c) and is neither a resident nor a citizen of the United States, nor receives
"earned income", within the meaning of Code Section 911(b), from an Employer or
Affiliate that constitutes income from sources within the United States, within
the meaning of Code Section 861(a)(3), unless the individual became a
Participant prior to becoming a non- resident alien and the Company stipulates
that he shall not be an Excluded Employee; or

        (4)   is not a citizen of the United States, unless the individual
(A) was initially engaged as an Employee by an Employer or an Affiliate to
render services entirely or primarily in the United States; or (B) is an
Employee of an Employer which is a United States entity, and unless, in the case
of an individual referred to in either Subparagraph (A) or (B) of this
Paragraph 4, the Company stipulates that he shall not be an Excluded Employee;
or

        (5)   is accruing benefits and/or receiving contributions under a
retirement plan of an Affiliate which operates entirely or primarily outside the
United States other than this Plan or the Retirement Plan for Employees of
Alliance Capital Management L.P. unless, in either case, the Company stipulates
that he shall not be an Excluded Employee; or

        (6)   is compensated on a commission arrangement which does not provide
for payment of periodic draws against actual commissions earned; or

        (7)   is a "leased employee." For purposes of this Plan, "leased
employee" means, any person (other than an Employee of the recipient) who
pursuant to an agreement between the recipient and any other person ("leasing
organization") has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6) on a
substantially full time basis for a period of at least one year, and

6

--------------------------------------------------------------------------------

such services are performed under primary direction or control by the recipient
employer; or

        (8)   is classified by the Employer at the time services are provided as
either an independent contractor, or an individual who is not classified as an
Employee due to an Employer's treatment of any services provided by him as being
provided by another entity which is providing such individual's services to the
Employer, even if such individual is later retroactively reclassified as an
Employee during all or part of such period during which services were provided
pursuant to applicable law or otherwise; or

        (9)   is employed by Sanford C. Bernstein & Co., Inc. or Bernstein
Technologies Inc. or their subsidiaries on September 29, 2000.

        Section 1.19.    "Employer" means the Company and any Affiliate which,
with the consent of the Board, has adopted the Plan as a participant herein, and
any successor to any such Employer.

        Section 1.20.    "Employment Commencement Date" means:

        (a)   the date on which an Employee first performs an Hour of Service;
or

        (b)   in the case of a former Employee who has incurred a Break in
Service, the date on which he first completes an Hour of Service following his
Separation from Service.

        Section 1.21.    "Entry Date" means:

        January 1 and July 1 of each Plan Year after 1988. Notwithstanding the
foregoing, as provided in Section 2.01(b), for purposes of a Member's
eligibility to make Member Salary Deferrals to a Member Salary Deferral Account
established in accordance with the provisions of Article V, "Entry Date" shall
mean the first day of the calendar month occurring after the completion of the
Member's first regular payroll period.

        Section 1.22.    "Highly Compensated Employee" means an Employee who,
with respect to the "determination year":

        (a)   owned (or is considered as owning within the meaning of Code
Section 318) at any time during the "determination year" or "look-back year"
more than five percent of the outstanding stock of the Employer or stock

7

--------------------------------------------------------------------------------

possessing more than five percent of the total combined voting power of all
stock of the Employer (the attribution of ownership interest to "Family Members"
shall be used pursuant to Code Section 318); or

        (b)   who received "415 Compensation" during the "look-back year" from
the Employer in excess of $80,000 and was in the Top Paid Group of Employees for
the "look-back year".

        The "determination year" shall be the Plan Year for which testing is
being performed. The "look-back year" shall be the Plan Year immediately
preceding the "determination year."

        For purposes of this Section, the determination of "415 Compensation"
for Plan Years beginning before January 1, 1998 shall be made by including
amounts that would otherwise be excluded from an Employee's gross income by
reason of the application of Code Sections 125, 402(e)(3), 402(h)(1)(B) and, in
the case of Employer contributions made pursuant to a salary reduction
agreement, by including amounts that would otherwise be excluded from an
Employee's gross income by reason of the application of Code Section 403(b). For
Plan Years beginning after December 31, 1997, the term "415 Compensation" shall
include: (i) any elective deferral (as defined in Code Section 402(g)(3)) and
(ii) any amount which is contributed or deferred by the Employer at the election
of the Employee and which is not includible in the gross income of the Employee
by reason of Code Sections 125, 132(f)(4), 401(k) or 457.

        The dollar threshold amount specified in (b) above shall be adjusted at
such time and in such manner as is provided in Regulations. In the case of such
an adjustment, the dollar limits which shall be applied are those for the
calendar year in which the "determination year" or "look-back year" begins.

        In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code Section 861(a)(3) shall not be treated as Employees.

        Additionally, all Affiliated Employers shall be taken into account as a
single employer and Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and are not
covered in any qualified plan maintained by the Employer. The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer's retirement plans. Highly Compensated Former

8

--------------------------------------------------------------------------------

Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the "determination year".

        Section 1.23.    "Highly Compensated Former Employee" means a former
Employee who had a separation year prior to the "determination year" and was a
Highly Compensated Employee in the year of separation from service or in any
"determination year" after attaining age 55. Notwithstanding the foregoing, an
Employee who separated from service prior to 1987 will be treated as a Highly
Compensated Former Employee only if during the separation year (or year
preceding the separation year) or any year after the Employee attains age 55 (or
the last year ending before the Employee's 55th birthday), the Employee either
received "415 Compensation" in excess of $50,000 or was a "five percent owner".
For purposes of this Section, "determination year", "415 Compensation" and "five
percent owner" shall be determined in accordance with Section 1.22. Highly
Compensated Former Employees shall be treated as Highly Compensated Employees.
The method set forth in this Section for determining who is a "Highly
Compensated Former Employee" shall be applied on a uniform and consistent basis
for all purposes for which the Code Section 414(q) definition is applicable.

        Section 1.24.    (a) "Hour of Service" means:

        (1)   each hour for which an Employee is paid, or entitled to payment,
by an Employer or Affiliate for the performance of duties for such Employer or
Affiliate, credited for the Plan Year or other computation period in which such
duties were performed; or

        (2)   each hour of a period during which no duties are performed due to
vacation, holiday, illness, incapacity, layoff, jury duty, military duty or
leave of absence, determined in accordance with the following rules:

        (A)  if the Employee is directly or indirectly paid, or entitled to
payment, by an Employer or Affiliate on account of such period of absence:

          (i)  he shall be credited with Hours of Service during the entire
period of absence in accordance with Subsections (b) and (c), if he returns to
the employ of an Employer or Affiliate at the conclusion of such period; and

         (ii)  he shall be credited with Hours of Service in accordance with
Subsections (b) and (c) up to a maximum of five hundred (500) Hours of Service
in each such period

9

--------------------------------------------------------------------------------

of absence, if he does not return to the employ of an Employer or Affiliate at
the conclusion of such period;

        (B)  if the Employee is not paid, or entitled to payment, by an Employer
or Affiliate on account of such period of absence:

          (i)  he shall be credited with forty (40) Hours of Service for each
week, or eight (8) Hours of Service for each weekday, of the period of absence,
if he returns to the employ of an Employer or Affiliate at the conclusion of
such period; and

         (ii)  he shall be credited with no Hours of Service in respect of such
period of absence, if he does not return to the employ of an Employer or
Affiliate at the conclusion of such period;

        (3)   each hour during the Employee's period of service in the Armed
Forces of the United States, credited on the basis of forty (40) Hours of
Service for each week, or eight (8) Hours of Service for each weekday, of such
service, if the Employee retains re-employment rights under the Military
Selective Service Act and is re-employed by an Employer or Affiliate within the
period provided by such Act; and

        (4)   each hour for which an Employee has been awarded, or is otherwise
entitled from an Employer or Affiliate, irrespective of mitigation of damages,
if he is not entitled to credit for such hour under any other Paragraph in this
Subsection (a).

        (5)   (A) solely for purposes of Section 1.09, each hour of an
Employee's absence commencing on or after January 1, 1985:

          (i)  by reason of leave pursuant to the FMLA;

         (ii)  by reason of the pregnancy of such Employee;

        (iii)  by reason of the birth of a child of such Employee;

        (iv)  by reason of the placement of a child in connection with the
adoption of such child by the Employee; or

10

--------------------------------------------------------------------------------

         (v)  for purposes of caring for such child for a period beginning
immediately following such birth or placement, determined in accordance with
Subparagraphs (B), (C) and (D).

        (B)  The number of hours credited to an Employee pursuant to
Subparagraph (A) shall be:

          (i)  the number of hours which otherwise would normally have been
credited to such Employee but for such absence; or

         (ii)  in any case in which the Plan cannot determine the number of
hours which would normally be credited to such individual, a total of eight
(8) Hours of Service for each day of such absence,

except that the total number of Hours of Service credited to an Employee under
this Paragraph (5) shall not exceed 501 Hours of Service for any such period of
absence.

        (C)  The Hours of Service credited to an Employee pursuant to this
Paragraph (5) shall be credited:

          (i)  only in the Anniversary Year in which such period of absence
began, if such Employee would be prevented from incurring a Break in Service in
such Anniversary Year solely because of the crediting of Hours of Service during
such period of absence pursuant to this Paragraph (5); or

         (ii)  in any other case, in the Anniversary Year next succeeding the
commencement of such period of absence.

        (D)  Notwithstanding the foregoing, an Employee shall not be credited
with Hours of Service pursuant to this Paragraph (5) unless such Employee shall
furnish to the Committee, on a timely basis, such information as the Committee
shall reasonably require to establish:

11

--------------------------------------------------------------------------------

          (i)  that the absence from work is for a reason described in
Subparagraph (A) hereof; and

         (ii)  the number of days during which such absence continued.

        (b)   The number of Member's Hours of Service and the Plan Year or other
computation period to which they are to be credited shall be determined in
accordance with Section 2530.200b-2 of the Rules and Regulations for minimum
Standards for Employee Pension Benefit Plans, which Section is hereby
incorporated by reference into this Plan.

        (c)   In the case of an Employee whose Compensation is not determined on
the basis of certain amounts for each hour worked, such Employee's Hours of
Service need not be determined from employment records, and such Employee may,
in accordance with uniform and non-discriminatory rules adopted by the
Committee, be credited with forty-five (45) Hours of Service for each week in
which he would be credited with any Hours of Service under the provisions of
Subsection (a) or (b).

        Section 1.25.    "Inactive Member" means a Member described in
Section 2.02(b). An Inactive Member shall be treated as a Member for purposes of
Article VII and Section 11.03, but shall not otherwise be deemed a Member of the
Plan.

        Section 1.26.    "Independent Fiduciary" means a person or entity who is
not an employee or officer of the Company or its Affiliates who is appointed by
the Company pursuant to Section 7.10 to perform the functions described therein.

        Section 1.27.    "Investment Fund" means those investment funds which
may, from time to time, be made available for investment pursuant to
Article VII.

        Section 1.28.    "Leave of Absence" means:

        (a)   absence on leave approved by an Employee's employer, if the period
of such leave does not exceed two (2) years and the Employee returns to the
employ of an Employer or an Affiliate upon its termination; or

        (b)   absence due to service in the Armed Forces of the United States,
if such absence is caused by war or other national emergency or an Employee is
required to serve under the laws of conscription in time of peace, and if the
Employee returns to the employ of an Employer or an Affiliate within the period
provided by law; or

12

--------------------------------------------------------------------------------



        (c)   absence for a period not in excess of thirteen (13) consecutive
weeks due to leave granted by an Employee's employer, military service,
vacation, holiday, illness, incapacity, layoff, or jury duty, if the Employee
does not return to the employ of an Employer or Affiliate at the end of such
period. In granting or withholding Leaves of Absence, each Employer or Affiliate
shall apply uniform and non-discriminatory rules to all Employees in similar
circumstances.

        Section 1.29.    "Loan Account" means the account maintained by the
Committee for a "Borrower" as defined in Section 7.07 in which a loan by the
Borrower made pursuant to that Section is held.

        Section 1.30.    "Member" means any person who has been admitted to
membership in this plan pursuant to Section 2.01 or 2.03 and whose membership
has not terminated pursuant to Section 2.02. In addition, for purposes of
Article VII and Section 11.03, the term "Member" includes a former Member or
Beneficiary for whom an Account is maintained under the Plan.

        Section 1.31.    "Member Contributions Account" means the Account
maintained for a Member in which are held voluntary contributions made under the
Plan by the Member prior to 1989, if any, or (b) "member contributions" (as
defined in the ECMC Plan) made under the ECMC Plan prior to January 1, 1995, if
any.

        Section 1.32.    "Member Salary Deferral" means an elective salary
deferral made by a Member in accordance with Section 5.01.

        Section 1.33.    "Member Salary Deferral Account" means the Account of a
Member established pursuant to Section 7.02 consisting of the balance
attributable to his Member Salary Deferrals.

        Section 1.34.    "Normal Retirement Data" means the first day of the
calendar month coincident with or next following a Member's sixty-fifth (65th)
birthday.

        Section 1.35.    "Permanent Disability" means a physical or mental
disability which a licensed physician acceptable to the Company has certified as
permanent or likely to be permanent and as rendering the Member unable to
perform his customary duties. In the determination of Permanent Disability, the
Company shall act in a uniform and non-discriminatory manner with respect to all
Employees similarly situated.

        Section 1.36.    "Plan" means this Profit Sharing Plan, as herein set
forth, and as hereafter amended from time to time.

13

--------------------------------------------------------------------------------

        Section 1.37.    "Plan Year" means the calendar year.

        Section 1.38.    "Required Beginning Data" means

        (a)   for a Member who is not a 5-percent owner (as defined in Code
Section 416) in the Plan Year in which he attains age 70 /2 and who attains age
701/2 after December 31, 1998, April 1 of the calendar year following the
calendar year in which occurs the later of the Member's (i) attainment of age
701/2 or (ii) Retirement.

        (b)   for a Member who (i) is a 5-percent owner (as defined in Code
Section 416) in the Plan Year in which he attains age 701/2, or (ii) attains age
701/2 before January 1, 1999, April 1 of the calendar year following the
calendar year in which the Member attains age 701/2.

        Section 1.39.    "Retirement" means a Separation from Service (a) on or
after a Member's Normal Retirement Date; or (b) on account of his Permanent
Disability.

        Section 1.40.    "Rollover Account" means the Account attributable to
contributions and transfers referred to in Section 5.03.

        Section 1.41.    "Rollover Contribution" means an amount contributed or
transferred to the Trust in accordance with Section 5.03.

        Section 1.42.    "Separation from Service" means termination of
employment with an Employer or Affiliate for any reason; provided, however, that
no Separation from Service shall be deemed to occur upon an Employee's transfer
from the employ of one Employer or Affiliate to another Employer or Affiliate.

        Section 1.43.    "Testing Compensation" means "compensation" within the
meaning of Treasury Regulation § 1.415-2(d) (11) (ii), as modified in accordance
with Treasury Regulation § 1.414(s)-1(d)(4), for services rendered to an
Employer.

        Section 1.44.    "Top Paid Group" means the top 20 percent of Employees
who performed services for the Employer during the applicable year, ranked
according to the amount of "415 Compensation" (determined for this purpose in
accordance with Section 1.22) received from the Employer during such year. All
Affiliated Employers shall be taken into account as a single employer, and
Leased Employees within the meaning of Code Sections 414(n)(2) and 414(o)(2)
shall be considered Employees unless such Leased Employees are covered by a plan
described in Code Section 414(n)(5) and are not covered in any qualified plan

14

--------------------------------------------------------------------------------

maintained by the Employer. Employees who are non-resident aliens and who
received no earned income (within the meaning of Code Section 911(d)(2) from the
Employer constituting United States source income within the meaning of Code
Section 861(a)(3) shall not be treated as Employees. Additionally, for the
purpose of determining the number of active Employees in any year, the following
additional Employees shall also be excluded; however, such Employees shall still
be considered for the purpose of identifying the particular Employees in the Top
Paid Group:

        (a)   Employees with less than six (6) months of service;

        (b)   Employees who normally work less than 17/2 hours per week;

        (c)   Employees who normally work less than six (6) months during a
year; and

        (d)   Employees who have not yet attained age 21.

        In addition, if 90 percent or more of the Employees of the Employer are
covered under agreements the Secretary of Labor finds to be collective
bargaining agreements between Employee representatives and the Employer, and the
Plan covers only Employees who are not covered under such agreements, then
Employees covered by such agreements shall be excluded from both the total
number of active Employees as well as from the identification of particular
Employees in the Top Paid Group.

        Section 1.45.    "Trust" means the trust established pursuant to the
Trust Agreement to hold the assets of the Plan.

        Section 1.46.    "Trust Agreement" means the trust agreement providing
for the Trust Fund.

        Section 1.47.    "Trust Fund" means all the assets of the Plan which are
held by the Trustee under the Trust Agreement.

        Section 1.48.    "Trustee" means the trustee or trustees from time to
time in office under the Trust Agreement.

        Section 1.49.    "Unallocated Forfeitures Account" means the Account to
be maintained by the Committee pursuant to Section 9.06(b).

        Section 1.50.    "Unit" means a unit representing the assignment of
beneficial ownership of limited partnership interests in the Company.

15

--------------------------------------------------------------------------------

        Section 1.51.    "Years of Service" means the aggregate period of
service with which an Employee is credited under the provisions of Article III.

16

--------------------------------------------------------------------------------


ARTICLE II

MEMBERSHIP


        Section 2.01.    Admission to the Plan.    

        (a)   Each individual who was a Member of the Plan on December 31, 1988
and who did not cease to be a Member on that date shall continue to be a Member
on January 1, 1989. Each Employee whose Employment Commencement Date was before
January 1, 1989 and who prior to January 1, 1989 completed at least one (1) Year
of Service shall become a Member on January 1, 1989, or on the first Entry Date
subsequent to the date on which he attains his twenty-first (21st) birthday,
whichever is later, provided he is an Employee on such January 1, 1989 or other
Entry Date, as applicable. Each Employee who would have been eligible to
participate in the ECMC Plan as of January 1, 1995, if the ECMC Plan had not
been merged with and into this Plan effective that date, shall become a Member
of this Plan on January 1, 1995.

        (b)   (i) Except as otherwise provided in Section 2.01(a) and 2.03, an
Employee of an Employer shall become a Member of the Plan solely for purposes of
eligibility to make Member Salary Deferrals to a Member Salary Deferral Account
established in accordance with the provisions of Article V, on the later of:

        (A)  the first Entry Date subsequent to the date on which he attains his
twenty-first (21st) birthday, or

        (B)  the first Entry Date subsequent to the Employee's Employment
Commencement Date.

        (ii)   Except as otherwise provided in Section 2.01(a) and 2.03, an
Employee of an Employer shall become a Member of the Plan, solely for purposes
of eligibility to receive Company Contributions under Articles IV and VI, on the
later of:

        (A)  the first Entry Date subsequent to the date on which he attains his
twenty-first (21st) birthday, or

        (B)  the first Entry Date subsequent to the first Anniversary Year in
which he completes one (1) Year of Service.

17

--------------------------------------------------------------------------------



        (c)   Each Employee who is employed by an Affiliate that is not an
Employer and who subsequently becomes an Employee of an Employer shall become a
Member of the Plan:

        (1)   immediately upon becoming an Employee of such Employer, if he
previously satisfied the age and service requirements of Subsection (b); or

        (2)   in accordance with Subsection (b), if he does not become a Member
pursuant to Paragraph (1).


        Section 2.02.    Termination of Membership and Inactive Membership.     

        (a)   A Member shall cease to be a Member as of the date of his
Separation from Service, if he incurs a Break in Service in the Anniversary Year
of such Separation from Service or in the following Anniversary Year.

        (b)   A Member shall become an Inactive Member as of the last day of his
first Anniversary Year in which he completes five hundred (500) or fewer Hours
of Service without having incurred a Separation from Service. An Inactive Member
shall continue to be such until either (1) the date on which he ceases to be a
Member pursuant to Subsection (a) or (2) the date on which he again becomes a
Member pursuant to Section 2.03.


        Section 2.03.    Readmission to the Plan.     

        A former Member shall again become a Member coincident with or
immediately after the date he becomes an employee, provided he is an Employee of
an Employer on such rehire date. An Inactive Member shall become a Member
coincident with or immediately after the date he returns to active employment.


        Section 2.04.    Designation of Beneficiary.     

        (a)   Each Member may designate in writing on a form prescribed by and
filed with the Committee, a Beneficiary to receive the aggregate balance of his
Accounts and his Loan Account, if any, in the event that his death should occur
before the entire amount of such balance has been paid to him, except that if
the Member has an Eligible Spouse, such designation shall not be effective
unless the Eligible Spouse has consented in writing to the designation of a
Beneficiary other than such Eligible Spouse and such consent is witnessed by a
member of the Committee or a Notary Public. In addition, such designation may
include the

18

--------------------------------------------------------------------------------

designation of a secondary Beneficiary to receive such death benefit if the
primary Beneficiary does not qualify or survive.

        (b)   If no Beneficiary has been designated, or if, for any reason no
person qualifies as a Beneficiary at the time of the Member's death, or if no
designated Beneficiary survives the Member, the interest of the deceased Member
shall be paid to the Eligible Spouse. If the Member has no Eligible Spouse, the
Committee may, but shall not be required to, designate a Beneficiary, but only
from among the Member's spouse, descendants (including adoptive descendants),
parents, brothers and sisters or nephews and nieces and may consider requests
from any Beneficiary which it designates as to the manner of payment of the
benefit. If the Committee declines to make such designation, the benefit payable
hereunder upon the Member's death shall be paid in a lump sum to his estate.

        (c)   For purposes of this Section 2.04, Section 9.03 and Section 10.05,
"Eligible Spouse" means, except to the extent as may otherwise be provided in
any "qualified domestic relations order" within the meaning of Code
Section 414(p):

        (1)   in the case of a Member who dies before the commencement of any
installment payments pursuant to Section 10.01(b), his lawfully married spouse
on the date of his death if such spouse was married to the Member during the
entire one (1) year period ending on the Member's date of death;

        (2)   in the case of a Member who dies after the commencement of any
installment payments pursuant to Section 10.01(b), his lawfully married spouse
on the date such payments commenced if (A) such spouse was married to the Member
during the entire one (1) year period ending on the date such installment
payments commenced; or (B) such spouse married the Member within one (1) year
before such installment payments commenced and the Member and such spouse have
been lawfully married during the entire one (1) year period ending on the
Member's date of death.


        Section 2.05.    Qualified Military Service Provisions.     

        Notwithstanding any provision of this Plan to the contrary, effective as
of December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u).

19

--------------------------------------------------------------------------------


ARTICLE III

CREDITING OF SERVICE


        Section 3.01.    Year of Service.     

        Each Employee shall be credited with one Year of Service for each
Anniversary Year ending after December 31, 1975 during which he completes more
than five hundred (500) Hours of Service; provided, however, that:

        (a)   if an individual becomes a Member of the Plan after December 31,
1975, he shall not receive credit for a Year of Service for any Anniversary Year
before the Anniversary Year in which he first completes one thousand (1,000)
Hours of Service; and

        (b)   an Employee shall be credited with a Year of Service for the last
Anniversary Year during which he is an Employee only if he completes at least
one thousand (1,000) Hours of Service in such Anniversary Year.


        Section 3.02.    Number of Years of Service.     

        An Employee's aggregate number of Years of Service shall be computed by
adding (a) his number of Years of Service completed since his last Break in
Service, if any, and (b) the number of Years of Service restored pursuant to
Section 3.03.


        Section 3.03.    Restoration of Service.     

        (a)   If a former Member again becomes a Member after having incurred a
Break in Service, the Years of Service which he had completed prior to such
Break in Service shall be disregarded for all purposes under this Plan until he
shall have completed one (1) Year of Service after such Break in Service.

        (b)   If a former Member:

        (1)   has incurred a number of consecutive Breaks in Service which
equals or exceeds the greater of (A) five (5) or (B) the number of his Years of
Service before such Breaks in Service;

        (2)   had no vested interest in his Company Contributions Account at the
time of such Break in Service; and

        (3)   again becomes a Member,

20

--------------------------------------------------------------------------------

his Years of Service prior to such Breaks in Service shall be disregarded for
all purposes under this Plan.


        Section 3.04.    Service with Non-employer Affiliates.     

        Any Years of Service completed by an Employee while in the employ of an
Affiliate that is not an Employer shall be credited under this Article III on
the same basis as service with an Employer.


        Section 3.05.    Service with Equitable Capital Management Corporation.
    

        For purposes of determining an Employee's eligibility to participate in
the Plan under Article II and vesting under Section 9.04, the Employee shall be
credited under the Plan with the number of "hours of service" and "years of
service", as such terms are defined in the ECMC Plan, credited to that Employee
for the corresponding purpose under the ECMC Plan immediately prior to
January 1, 1995, including service credited under the Equitable Investment Plan
for Employees, Managers and Agents maintained by The Equitable Life Assurance
Society of the United States, but disregarding in determining such Employee's
eligibility to participate and vesting under this Plan any periods of service
which were disregarded under the ECMC Plan, such as service disregarded due to
"breaks in service", as defined in the ECMC Plan. Notwithstanding anything to
the contrary in this Section 3.05 or elsewhere in the Plan, no period shall be
taken into account more than once in determining the Hours of Service and Years
of Service of any Employee by reason of this Section 3.05.


        Section 3.06.    Service with Shields and Regent.     

        For purposes of determining an Employee's eligibility to participate in
the Plan under Article II and vesting under Section 9.04, in the case of an
Employee who was an employee of either Shields Asset Management, Incorporated
("Shields") or Regent Investor Services Incorporated ("Regent") on March 4, 1994
and on that date became an Employee of an Employer or an Affiliate, the
Employee's service with Shields or Regent on or prior to such date shall be
considered as service with an Employer or an Affiliate.

        Section 3.07.    Cursitor Service.    

        For purposes of determining an Employee's eligibility to participate in
the Plan under Article II and vesting under Section 9.04, in the case of an
Employee

21

--------------------------------------------------------------------------------

who was an employee of Cursitor Holdings, L.P. or Cursitor Holdings Limited
(individually and collectively, "Cursitor") on February 29, 1996, and on that
date either was employed by or continued in the employment of Cursitor Alliance
LLC, Cursitor Holdings Limited, Draycott Partners, Ltd. or Cursitor-Eaton Asset
Management Company, the Employee's service with Cursitor on or prior to that
date shall be considered as service with an Employer or an Affiliate.

22

--------------------------------------------------------------------------------


ARTICLE IV

COMPANY CONTRIBUTIONS


        Section 4.01.    Company Profit Sharing Contributions.    

        The Board shall determine the Company Contribution, if any, which shall
be contributed to the Trust Fund out of the Company's current and accumulated
earnings and allocated to the Members' Company Contributions Accounts pursuant
to Article VI in respect of each Plan Year. No Company Contribution under this
Section 4.01 or Section 4.02 may be made which cannot be allocated under the
provisions of Article XVI. For purposes of this Section 4.01 and Section 4.02,
"current and accumulated earnings" means current and accumulated net income for
book purposes. Notwithstanding anything herein to the contrary, a Member for
purposes of Article IV means only those Employees who have satisfied the
applicable age and service requirements of Sections 2.01(a), (b)(ii) or (c).

        Section 4.02.    Company Matching Contributions.    

        Effective for Plan Years beginning after December 31, 1989, the Company
shall contribute to the Trust Fund out of the Company's current and accumulated
earnings an amount equivalent to that percentage, not to exceed 100% of each
Member's Member Salary Deferral elected for the Plan Year involved, such
percentage to be fixed by the Board; provided that the Company may establish a
limit on the amount of Member Salary Deferrals that are so matched specified
either as a dollar amount or as a percentage of Compensation and provided
further that any such limit may be established based on the period in which any
individual is a Member of the Plan. The contribution determined under this
Section 4.02 for a particular Member shall be allocated to the Member's Company
Contributions Account on the basis of that Member's Member Salary Deferrals for
that Plan Year, subject to any Company- established limits on Member Salary
Deferrals to be matched for that Plan Year.

        Section 4.03.    Time of Contributions.    

        Contributions may be made in one or more installments at such time or
times during the Plan Year, or during any additional period provided by law for
the making of contributions in respect of such Plan Year, as the Company shall
determine. Except as otherwise provided in the Plan, for purposes of valuing the
Trust Fund and making allocations to Accounts, all contributions in respect of
any

23

--------------------------------------------------------------------------------

Plan Year shall be deemed to have been made on the last Accounting Date of the
Plan Year, regardless of the actual date of contribution.

        Section 4.04.    Irrevocability of Contributions.    

        (a)   Except as provided in Subsection (b), any and all contributions
made by the Company shall be irrevocable and shall be transferred to the Trustee
to be used in accordance with the provisions of this Plan for providing the
benefits and paying the expenses thereof. Neither such contributions nor any
income therefrom shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members or their Beneficiaries and payment of expenses of
this Plan and the Trust.

        (b)   (1) If any contribution is made to this Plan by a mistake of fact,
such contribution shall be returned to the Company within one (1) year following
the date that such contribution is made.

        (2)   Each Company Contribution made to this Plan is conditioned upon
its deductibility under Code Section 404. Each contribution, to the extent
disallowed as a deduction, may be returned to the Company within one (1) year
following the date of disallowance.

24

--------------------------------------------------------------------------------



ARTICLE V
MEMBER SALARY DEFERRAL ELECTIONS, SALARY DEFERRAL
CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS

        Section 5.01.    Member Salary Deferral Elections.    

        For each Plan Year beginning after December 31, 1989, any Member may
elect to defer the receipt of up to five percent (5%) (or such other amount as
the Committee may direct) of his Compensation while a Member for the Plan Year,
in such increments that the Committee may decide, and direct the Employer to
contribute the amount so deferred into the Trust to be invested in the
Investment Fund or Funds designated by the Member. A Member's election shall be
made in writing on a form prescribed by the Committee filed with the Member's
Employer, prior to the date that the Compensation would, but for the election,
be made available to the Member, and the election shall remain in effect until
it is modified or terminated, all in accordance with rules established by the
Committee. In no event may a Member's salary deferral exceed the $7,000 dollar
limitation (or any higher amount that may be allowed by Treasury Regulations),
as provided in Code Section 402(g). Any Member's salary deferral for any pay
period may be further adjusted, at the Committee's direction and discretion, to
comply with the discrimination standards applicable to Code Section 401(k)
arrangements in particular, to all plans qualified under Code Section 401(a) in
general, and/or with the limitations contained in Article XVI.

        Section 5.02.    Allocation of Member Salary Deferral Elections.    

        A Salary Deferral Election made in accordance with Section 5.01 shall be
allocated among the Investment Funds in accordance with the provisions of
Section 7.03.

        Section 5.03.    Rollover Contributions.    

        (a)   An Employee may, with the consent of the Committee, contribute to
the Plan, or authorize the plan sponsor, administrator or trustee of a qualified
employee benefit plan in which he previously participated to transfer to the
Trust, any distribution or other payment or amount which is permitted to be
contributed or transferred to the Trust in accordance with Code Section 402,
403(a) or 408(d)(3)(A)(ii) or any other applicable provision of the Code or the
regulations or rulings thereunder permitting the contribution or transfer. Any
such Rollover Contribution shall be received by the Trustee subject to the
condition precedent that its transfer complies in all respects with the
requirements of the applicable

25

--------------------------------------------------------------------------------

Code provisions, regulations or rules pertaining thereto and, upon any discovery
that any such contribution or transfer does not so comply, the amount of the
Rollover Contribution, together with all changes in the value of the Trust Fund
allocated thereto, shall revert to the individual by or on whose behalf it was
made as of the next following Accounting Date. The decision of the Committee for
the Trust to accept a Rollover Contribution shall not give rise to any liability
by the Committee, the Company, the Plan or the Trustee to the Employee or any
other party on account of a subsequent determination that such Rollover
Contribution does not qualify to be held in the Trust. A Rollover Contribution
may, subject to the consent of the Committee, be made at any time during the
Plan Year, shall not be subject to the limitations of Article XVI, and shall as
of the Accounting Date next following receipt of the Rollover Contribution by
the Trustee be allocated in full to the Member's Rollover Account except as
regards the amount thereof equal to the Member's voluntary contributions, if
any, to a qualified plan, which amount shall be allocated to the Member's Member
Contributions Account. Until so allocated the amount of a Rollover Contribution
shall be held unallocated in the Trust Fund.

        (b)   Each Employee or former Employee who becomes a participant in a
pension, profit sharing or stock bonus plan described in Code Section 401(a) (a
"transferee plan") may, not later than thirty (30) days (or such lesser period
as is acceptable to the Committee) prior to any Accounting Date, request the
Committee to direct the Trustees to, and upon such request, the Committee in its
sole discretion may direct the Trustees to, transfer in cash the nonforfeitable
balance in such Employee's Accounts to an account maintained by any such
transferee plan on the Employee's behalf, as of such Accounting Date; provided,
however, that such transferee plan permits such transfer.

        (c)   Any Employee who makes or causes to be made a contribution or
transfer pursuant to Subsection (a) and who has not become a Member pursuant to
the provisions of Article II shall, except for purposes of Sections 4.01, 5.01
and 6.01, be considered a Member of this Plan.

        Section 5.04.    Return of Excess Member Salary Deferral Elections.    

        (a)   Notwithstanding any other provisions of the Plan, a Member may
request the Committee in writing by no later than the March 1 following the end
of the preceding calendar year, to have distributed to the Member from the Trust
the amount of the Member's Member Salary Deferrals which are in excess of the
amount permitted under Code Section 402(g) for such calender year ("Excess
Deferrals").

26

--------------------------------------------------------------------------------

        (b)   Excess Deferrals claimed under subsection (a) and any income
allocable to such amount shall be distributed from the Plan no later than
April 15 of the calendar year in which the request was made. This Section 5.04
shall also apply to amounts deferred under the terms of Section 6.02(c) for Plan
Years beginning after December 31, 1986.

        Section 5.05.    Actual Deferral Percentage Test.    

        (a)   As used in this Section 5.05, each of the following terms shall
have the meaning for that term set forth in this Section 5.05:

          (i)  Actual Deferral Percentage means the ratio (expressed as a
percentage) of Member Salary Deferrals (other than Excess Deferrals of
non-Highly Compensated Employees made under plans maintained by the Company or
an Affiliate) on behalf of the Member for the Plan Year to the Member's Testing
Compensation for the Plan Year.

         (ii)  Average Actual Deferral Percentage means the average (expressed
as a percentage) of the Actual Deferral Percentages of the Members in a group,
including those Members whose Actual Deferral Percentage is zero.

        (b)   For each Plan Year, the amount of Member Deferrals shall be
subject to the following:

          (i)  For Plan Years beginning on or after January 1, 2001, the Average
Actual Deferral Percentage for Members who are Highly Compensated Employees for
the Plan Year must satisfy one of the following tests:

        (A)  The Average Actual Deferral Percentage for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Members who are non-Highly Compensated Employees for the
Plan Year multiplied by 1.25; or

        (B)  The Average Actual Deferral Percentage for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Members who are non-Highly Compensated Employees for the
Plan Year multiplied by 2.0, provided that the Average Actual Deferral
Percentage for Members

27

--------------------------------------------------------------------------------

who are Highly Compensated Employees does not exceed the Average Actual Deferral
Percentage for Members who are non-Highly Compensated Employees by more than two
(2) percentage points.

         (ii)  For Plan Years prior to 1997, the Excess Contributions (as
defined in Section 5.06) under the Plan shall be eliminated by reducing the
Member Salary Deferral of each Highly Compensated Employee in order of Actual
Deferral Percentage beginning with the highest percentage. For Plan Years after
1996, the Excess Contributions (as defined in Section 5.06) under the Plan shall
be eliminated by reducing the Member Salary Deferral of each Highly Compensated
Employee in order of the dollar amount of Member Salary Deferrals on behalf of
such Highly Compensated Employee, beginning with the highest dollar amount.

        (c)   For purposes of determining the Actual Deferral Percentage of a
Member for a Plan Year, a Member Salary Deferral shall be taken into account
only if such Member Salary Deferral: (i) is attributed to the Member's Account
as of a date within the Plan Year; (ii) is not contingent upon any subsequent
event (except as may be necessary to comply with the Code); (iii) is actually
paid to the Trust within one year of the end of the Plan Year; and (iv) relates
to Compensation which would have been received by the Member in the Plan Year
but for the Member's election to defer. Any Member Salary Deferral that fails to
satisfy the foregoing requirements shall be treated as a contribution by the
Employer which is not subject to Code Section 401(k) or 401(m).

        (d)   (i) For purposes of this Section 5.05, the Actual Deferral
Percentage for any Member who is a Highly Compensated Employee for the Plan Year
and who is eligible to have elective deferrals allocated to his or her account
under two or more plans or arrangements described in Code Section 401(k) that
are maintained by the Company or an Affiliate shall be determined as if all such
elective deferrals were made under a single arrangement.

         (ii)  If two or more plans are aggregated for purposes of Code
Section 410(b) or 401(a)(4), such plans shall be aggregated for purposes of the
Average Actual Deferral Percentage test.

        Section 5.06.    Return of Excess Contributions.    

        (a)   Notwithstanding any other provision of the Plan, any amount
determined by the Committee to be an "Excess Contribution" as determined under
Section 5.05(b)(ii), shall be distributed to Members who are Highly Compensated

28

--------------------------------------------------------------------------------

Employees by no later than the last day of the Plan Year following the Plan Year
in which the Excess Contribution occurred.

        (b)   "Excess Contribution" for purposes of this Section 5.06 means a
Member Salary Deferral attributable to a Highly Compensated Employee which
exceeds the maximum amount of such deferral permitted under Code
Section 401(k)(3)(A)(ii), and which is described in Code Section 401(k)(8)(B),
plus the income allocable to such amount. The allocable income shall be
calculated by multiplying the total income earned on all of the Member's Member
Salary Deferrals for the Plan Year in which the Excess Contribution is being
returned by a fraction, the numerator being the Member Salary Deferral in excess
of the permitted amount and the denominator being the Member's account balance
in his Member Salary Deferral Account on the Accounting Date of the prior Plan
Year. The Excess Contribution otherwise distributable under this Section 5.06
shall be adjusted for investment losses and for prior distributions to the
Members affected, as permitted by Treasury Regulations. The Excess Contributions
attributable to all Highly Compensated Employees, in the aggregate, shall be
determined as the sum of the Excess Contributions (if any) determined for each
Highly Compensated Employee, as follows: The amount (if any) by which the Member
Salary Deferral of each Highly Compensated Employee must be reduced for the
Member's Actual Deferral Percentage to equal the highest permitted Actual
Deferral Percentage under the Plan shall be determined. To calculate the highest
permitted Actual Deferral Percentage under the Plan, the Actual Deferral
Percentage of the Highly Compensated Employee with the highest Actual Deferral
Percentage is reduced by the amount required to cause the Employee's Actual
Deferral Percentage to equal the Actual Deferral Percentage of the Highly
Compensated Employee with the next highest Actual Deferral Percentage. If a
lesser reduction would enable the Plan to satisfy the Actual Deferral Percentage
test, only this lesser reduction may be made. This process must be repeated
until the Plan would satisfy the Actual Deferral Percentage test. The sum of the
foregoing reductions determined for each Highly Compensated Employee shall equal
the dollar amount of the Excess Contributions attributable to all Highly
Compensated Employees, in the aggregate.

29

--------------------------------------------------------------------------------


ARTICLE VI

ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES


        Section 6.01.    Contributions.    

        (a)    Members Eligible to Share in Company Contributions.    

        The Company Contribution for each Plan Year shall be allocated and
credited to the Members' Company Contributions Account in accordance with this
Article as of the last Accounting Date of the Plan Year (immediately following
the allocation of income and appreciation in accordance with Section 8.01) among
those Members who are Employees of an Employer or an Affiliate on the Accounting
Date. Notwithstanding anything herein to the contrary, a Member for purposes of
Article VI means only those Employees who have satisfied the applicable age and
service requirements of Sections 2.01(a), (b)(ii) or (c).

        (b)    Allocation of Company Contribution.    

        The Company Contribution under Section 4.01 for each Plan Year,
determined without regard to Section 6.02(c), shall be allocated among the
Members eligible for allocation in the proportion which each such Member's
Compensation for such Plan Year while a Member bears to the total Compensation
for all Members eligible to share in allocations pursuant to Subsection (a). The
Company Contribution under Section 4.02 shall be allocated on the same basis
upon which it was determined.

        Section 6.02.    Allocation to Company Contributions Accounts.    

        (a)   The amount of the Company Contributions in respect of Plan Years
ending after 1980 which are allocable to each Member shall be allocated to the
Member's Company Contributions Account as of the last Accounting Date of the
Plan Year for which it is made, as provided in this Section 6.02.

        (b)   With respect to Plan Years beginning before January 1, 1990,
eighty percent (80%) of the Company Contribution which is allocated to a Member
in respect of any Plan Year after 1980 shall be placed in his Company
Contributions Account.

30

--------------------------------------------------------------------------------

        (c)   With respect to Plan Years beginning before January 1, 1990, on a
date to be specified by the Committee, which shall be no later than thirty
(30) days after the date the annual Company Contribution is declared but at
least ten (10) days prior to the time the annual Company Contribution is made,
each Member may elect to defer any portion of the remaining Company Contribution
allocated to such Member for any Plan Year after 1980 in accordance with
Section 6.01 which was not placed in his Company Contributions Account pursuant
to Subsection (b). The amount that any Member so elects to defer shall be
credited to such Member's Company Contributions Account. The remainder of such
amount shall be paid to him in cash as soon after the date of such election as
is practicable. If any eligible Member fails to make such election, the entire
amount allocated to such Member for such Plan Year shall be credited to his
Company Contributions Account.

        (d)   Effective for Plan Years beginning after December 31, 1989, the
entire amount allocated under Section 6.01(b) to a Member for a Plan Year shall
be credited to his Company Contributions Account.

        Section 6.03.    Actual Contribution Percentage Test.    

        (a)   As used in this Section 6.03, each of the following terms shall
have the meaning for that term set forth below:

          (i)  Average Contribution Percentage means the average (expressed as a
percentage) of the Contribution Percentages of the Members in a group, including
those Members whose Contribution Percentage is zero.

         (ii)  Company Matching Contribution means the Company Contribution
described in Section 4.02 of the Plan.

        (iii)  Contribution Percentage means the ratio (expressed as a
percentage) of a Member's Company Matching Contributions (excluding Company
Matching Contributions forfeited hereunder to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Deferrals, Excess Contributions or Excess Aggregate Contributions) to the
Member's Testing Compensation for the Plan Year.

        (b)   Company Matching Contributions for each Plan Year must satisfy one
of the following tests:

31

--------------------------------------------------------------------------------

          (i)  For Plan Years beginning on or after January 1, 2001, the Average
Contribution Percentage for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the Average Contribution Percentage for Members who
are non-Highly Compensated Employees for the Plan Year multiplied by 1.25; or

         (ii)  For Plan Years beginning on or after January 1, 2001, the Average
Contribution Percentage for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the Average Contribution Percentage for Members who
are non-Highly Compensated Employees for the Plan Year multiplied by 2.0,
provided that the Average Contribution Percentage for Members who are Highly
Compensated Employees does not exceed the Average Contribution Percentage for
Members who are non-Highly Compensated Employees by more than 2 percentage
points.

        (c)   For purposes of determining the Contribution Percentage of a
Member for a Plan Year, the Member's Company Matching Contributions shall be
taken into account only if such Company Matching Contributions (i) are based on
the Member's Member Salary Deferrals for such Plan Year; (ii) are attributed to
the Member's Account as of a date within such Plan Year; and (iii) are paid to
the Trust by the end of the twelfth month following the close of such Plan Year.
Any Company Matching Contribution that fails to satisfy the foregoing
requirements shall be treated as a contribution which is not subject to Code
Section 401(m).

        (d)   (i) For purposes of this Section 6.03, the Contribution Percentage
for any Member who is a Highly Compensated Employee for the Plan Year and who is
eligible to receive Company Matching Contributions or to make Employee after-tax
contributions under one or more other plans described in Code Section 401(a)
that are maintained by the Company or an Affiliate shall be determined as if all
such contributions were made under a single plan.

         (ii)  If two or more plans are aggregated for purposes of Code
Section 410(b) or 401(a)(4), such plans shall be aggregated for purposes of the
Average Contribution Percentage test.

32

--------------------------------------------------------------------------------

        Section 6.04.    Return of Excess Aggregate Contributions.    

        (a)   Notwithstanding any other provision of the Plan, any amount
determined by the Committee to be an "Excess Aggregate Contribution" as defined
in Subsection (b), shall be distributed to Members who are Highly Compensated
Employees by no later than the last day of the Plan Year following the Plan Year
in which the Excess Aggregate Contribution occurred. For Plan Years prior to
1997, the Excess Aggregate Contributions (as defined in Section 6.04(b)) under
the Plan shall be eliminated by reducing the Company Matching Contributions of
each Highly Compensated Employee in order of Contribution Percentage beginning
with the highest percentage. For Plan Years after 1996, the Excess Aggregate
Contributions (as defined in Section 6.04(b)) under the Plan shall be eliminated
by reducing the Company Matching Contributions of each Highly Compensated
Employee in order of the dollar amount of Company Matching Contributions on
behalf of such Highly Compensated Employee, beginning with the highest dollar
amount.

        (b)   "Excess Aggregate Contribution" for purposes of this Section 6.04
means a Company Matching Contribution attributable to a Highly Compensated
Employee which exceeds the maximum amount of such Company Matching Contributions
permitted under Code Section 401(m)(3), and which is described in Code
Section 401(m)(6)(B), plus the income allocable to such amount. The allocable
income shall be calculated by multiplying the total income earned on all of the
Member's Company Matching Contributions for the Plan Year in which the Excess
Aggregate Contribution is being returned by a fraction, the numerator being the
Member Company Matching Contributions in excess of the permitted amount and the
denominator being the Member's account balance in his Company Contribution
Account attributable to Company Matching Contributions on the Accounting Date of
the prior Plan Year. The Excess Contribution otherwise distributable under this
Section 6.04 shall be adjusted for investment losses and for prior distributions
to the Members affected, as permitted by Treasury Regulations. The Excess
Aggregate Contributions attributable to all Highly Compensated Employees, in the
aggregate, shall be determined as the sum of the Excess Aggregate Contributions
(if any) determined for each Highly Compensated Employee, as follows: The amount
(if any) by which the Company Matching Contribution of each Highly Compensated
Employee must be reduced for the Member's Contribution Percentage to equal the
highest permitted Contribution Percentage under the Plan shall be determined. To
calculate the highest permitted Contribution Percentage under the Plan, the
Contribution Percentage of the Highly Compensated Employee with the highest
Contribution Percentage is reduced by the amount required to cause the
Employee's Contribution Percentage to equal the Contribution Percentage of the
Highly Compensated Employee with the next

33

--------------------------------------------------------------------------------

highest Contribution Percentage. If a lesser reduction would enable the Plan to
satisfy the Actual Contribution Percentage Test, only this lesser reduction may
be made. This process must be repeated until the Plan would satisfy the Actual
Contribution Percentage Test. The sum of the foregoing reductions determined for
each Highly Compensated Employee shall equal the dollar amount of the Excess
Aggregate Contributions attributable to all Highly Compensated Employees, in the
aggregate.

        Section 6.05.    Multiple Use of Alternative Limitation.    

        For purposes of this Section 6.05, terms not otherwise defined in
Section 6.03 or Article I shall have the meaning set forth in Section 5.05.

        (a)   For Plan Years beginning on or after January 1, 2001, if both:
(i) the Average Actual Deferral Percentage of the Highly Compensated Employees
exceeds 125% of the Average Actual Deferral Percentage for the Plan Year for
Members who were non-Highly Compensated Employees for the Plan Year, and
(ii) the Average Contribution Percentage of the Highly Compensated Employees
exceeds 125% of the Average Contribution Percentage for the Plan Year for
Members who were non-Highly Compensated Employees for the Plan Year, then the
sum of the Average Actual Deferral Percentage of the Highly Compensated
Employees plus the Average Contribution Percentage of the Highly Compensated
Employees shall not exceed the aggregate limit determined as the greater of:

        (A)  the sum of: (1) 125% of the greater of the Average Actual Deferral
Percentage for the Plan Year for Members who were non-Highly Compensated
Employees for the Plan Year or the Average Contribution Percentage for the Plan
Year for Members who were non-Highly Compensated Employees for the Plan Year;
plus (2) the lesser of 200% of, or 2 percentage points plus, the lesser of the
Average Actual Deferral Percentage for the Plan Year for Members who were
non-Highly Compensated Employees for the Plan Year or the Average Contribution
Percentage for the Plan Year for Members who were non-Highly Compensated
Employees for the Plan Year; or

        (B)  the sum of: (1) 125% of the lesser of the Average Actual Deferral
Percentage for the Plan Year for Members who were non-Highly Compensated
Employees for the Plan Year or the Average Contribution Percentage for the Plan
Year for Members who were non-Highly Compensated Employees for the Plan Year;
plus (2) the lesser of 200% of, or 2 percentage points plus, the

34

--------------------------------------------------------------------------------

greater of the Average Actual Deferral Percentage for the Plan Year for Members
who were non-Highly Compensated Employees for the Plan Year or the Average
Contribution Percentage for the Plan Year for Members who were non-Highly
Compensated Employees for the Plan Year.

        If the aggregate limit described in the preceding sentence is exceeded,
then either the Average Actual Deferral Percentage or the Average Contribution
Percentage of the Highly Compensated Employees shall be reduced, and shall
result in Excess Contributions or Excess Aggregate Contributions, respectively,
in the manner provided in Section 5.06 or 6.04 respectively, until the aggregate
limit is no longer exceeded. For purposes of this Section 6.05, the Average
Actual Deferral Percentage and the Average Contribution Percentage of the Highly
Compensated Employees shall be determined after any corrections required to
satisfy the Average Actual Deferral Percentage and Average Contribution
Percentage tests.

        (b)   In the event an amount is returned to a Participant as Excess
Deferrals or Excess Contributions, any Company Matching Contributions plus any
earnings or minus any losses attributable to the Company Matching Contributions
made with respect to such returned amount shall be forfeited.

        (c)   The multiple use test described in Treasury Regulation 1.401(m)-2
and described above shall not apply for Plan Years beginning after December 31,
2001.

35

--------------------------------------------------------------------------------




ARTICLE VII

ACCOUNTS, ALLOCATIONS AND LOANS


        Section 7.01.    Investment Funds     

        Subject to the provisions of any applicable state and Federal securities
laws and to the regulations and rulings of any regulatory agencies administering
such laws, the Trustee shall, at the direction of the Committee, establish
separate Investment Funds within and as a part of the Trust Fund for the purpose
of investing the balances held in the Accounts and in the Unallocated
Forfeitures Account. The Committee is specifically authorized to direct the
Trustee to establish an Investment Fund entitled the Alliance Limited
Partnership Unit Fund in which Members may invest their Company Contributions
Account and, if the Committee so provides (after considering the requirements of
applicable securities laws), Member Salary Deferral Accounts and Member
Contributions Accounts. The Alliance Limited Partnership Unit Fund shall be
invested primarily in Units.


        Section 7.02.    Separate Accounts.     

        The Committee shall maintain a separate Company Contributions Account,
Member Contributions Account, Member Salary Deferral Account, Rollover Account
and Loan Account for each Member as relevant. Any amount transferred from a
Member's "Company Matching Contribution Account" under the ECMC Plan (as defined
thereunder) shall be held in the Member's Rollover Account. The Committee shall
maintain records of each Member's balance in each such Account and each
Investment Fund in which the Account is invested in order to provide an accurate
and current statement to the Member pursuant to Section 8.07. Effective
January 1, 1995, each account of a participant or beneficiary under the ECMC
Plan shall automatically be deemed an Account of the corresponding type under
the Plan for the Member or Beneficiary for whom such account was maintained
under the ECMC Plan.


        Section 7.03.    Investing of the Company Contributions.     

        All contributions allocated to a Member's Account as well as the portion
of a Rollover Contribution allocated to a Member's Member Contribution Account
shall be allocated among the Investment Funds in accordance with the then
current investment election. If no proper election is on file governing the
contributions involved, such contributions shall be invested in the Investment
Fund specified for the purpose by the Committee.

36

--------------------------------------------------------------------------------


        Section 7.04.    Elections.     

        (a)   The Committee shall prescribe such rules as it deems appropriate
regarding the form, filing frequency and timeliness of elections under
Section 7.03 as well as concerning the percentage or amounts of a contribution
which may be invested in an Investment Fund. In these rules, the Committee may
specify that each Account of a Member be invested in the Investment Funds
selected by the Member in the same proportion. An election properly on file
shall remain in force until changed.


        Section 7.05.    Inter-Account Transfers.     

        (a)   A Member may elect, on a form provided by and timely filed with
the Committee, to transfer all or a portion of the balance of any Account which
is invested in an Investment Fund to one or mare other Investment Funds. The
Committee shall prescribe such rules as it deems appropriate regarding the
frequency and timeliness of elections and the percentage of or amount from an
Account which may be so transferred.

        (b)   A transfer made pursuant to an election pursuant to Subsection
(a) shall be subject to the following limitations:

        (1)   Each Member's transfer will be effected as of the Accounting Date
immediate1y following timely receipt by the Committee of the election.

        (2)   If there is insufficient cash available as of an Accounting Date
to effectuate fully all Members' elections to transfer, such elections shall be
proportionately reduced and effectuated accordingly.


        Section 7.06.    Unallocated Forfeiture Account.     

        The amount held from time to time in the Unallocated Forfeiture Account
shall be allocated among the Investment Funds as specified by the Committee.


        Section 7.07.    Loans.     

        Notwithstanding anything in this Plan to the contrary, with the consent
of the Committee and subject to the following terms and conditions and such
other terms and conditions as the Committee may establish, any "party in
interest" with respect to the Plan within the meaning of Section 3(14) of the
Act who is a

37

--------------------------------------------------------------------------------

Member or Beneficiary (a "Borrower") may borrow from the Trust Fund to satisfy
"an immediate and heavy financial need", as defined below, of the Borrower:

        (a)   Loans shall be made available to all Borrowers on a reasonably
equivalent basis in accordance with applicable regulations and shall not be made
available to highly compensated employees, officers or limited partners in an
amount greater than the amount made available to other Borrowers.

        (b)   Each loan shall be evidenced by a negotiable promissory note in a
form satisfactory to the Committee.

        (c)   The aggregate amount of a loan to a Borrower shall not exceed the
lesser of (1) $50,000; and (2) 50% of the Borrower's vested interest in his
Account(s) on the Accounting Date immediately preceding the date the loan is
made. The minimum initial principal amount of each loan, however, shall be not
less than $1,000 or such greater amount as the Committee may specify from time
to time for loans made thereafter.

        (d)   Each loan shall bear a reasonable rate of interest as determined
by the Committee in its discretion in accordance with applicable regulations.

        (e)   Each loan shall provide for substantially level amortization over
a period not to exceed five years (with payments of principal and interest to be
made not less frequently than quarterly), provided that if the proceeds of the
loan are used to acquire any dwelling unit which within a reasonable time is to
be used (determined at the time the loan is made) as the principal residence of
the Borrower, the repayment term may be such longer period as the Committee
shall determine. No loan shall be made to any Borrower who is a Member, however,
that provides for a repayment period extending beyond the Borrower's Normal
Retirement Date. The Committee may require that payments of principal and
interest be made through payroll deductions.

        (f)    Each loan shall be made from the Loan Account of the Borrower
making the loan and interest paid thereon shall be credited to that Loan
Account. In his application for a loan, the Borrower shall specify the Account
from which monies are to be transferred to his Loan Account in the amount of the
loan, which Account must be fully vested. Effective January 1, 1995, a "loan
account" (as defined in the ECMC Plan) of a participant under the ECMC Plan
shall automatically be deemed a Loan Account of the Member for whom such account
was maintained under the ECMC Plan. Principal and interest paid by a Member on a
loan shall be held in the Member's Loan Account uninvested and allocated to the
Member's Company Contributions Account as of the Accounting Date coincident with
or next following receipt of the principal and interest; provided

38

--------------------------------------------------------------------------------

that to the extent the principal repaid derived from some other Account of the
Member the principal repaid shall be allocated to that Account.

        (g)   A loan to a Borrower shall be secured by the Borrower's vested
Account(s) and/or such other property as the Committee may deem acceptable and
adequate security for the loan.

        (h)   A loan shall be made from the Trust Fund only as of an Accounting
Date after all valuations and allocations as of that date have been completed.
The Committee may provide that loans can be made only as of the Accounting Date
it specifies.

        (i)    A Borrower may not have more than one loan outstanding at any
time and the outstanding principal amount of a loan may not be increased unless
the Committee otherwise permits.

        (j)    A loan shall be non-renewable and a Borrower may not borrow any
amount for a period of at least one year from the date of full repayment of a
prior loan to the Borrower.

        (k)   For purposes of this Section, other than the references to a
Borrower's Account(s), all plans described in Code Section 401(a) maintained by
the Company and any Affiliate and the trust funds thereunder shall be treated as
part of the Plan and Trust Fund, respectively.

        (l)    For purposes of this Section, "an immediate and heavy financial
need" of a Borrower exists when the proceeds of the loan will be used to pay for
any of the following:

        (1)   Medical expenses of the Borrower, the Borrower's spouse, or any
child or dependent of the Borrower which are deductible by the Borrower for
United States federal income tax purposes or which would be deductible without
regard to the amount of the Borrower's adjusted gross income;

        (2)   The payment (excluding mortgage payments) of all or part of the
purchase price of the principal residence of the Borrower and related closing
and other acquisition expenses;

        (3)   Tuition for post-secondary education for the Borrower, the
Borrower's spouse, or any child or dependent of the Borrower;

39

--------------------------------------------------------------------------------

        (4)   To prevent eviction of the Borrower from, or a foreclosure of a
mortgage on, the Borrower's principal residence; or

        (5)   Rent or mortgage obligations which cannot be met, or the cost of
replacement of personal necessities lost or destroyed as the result of
circumstances or events beyond the control of the Borrower.

        A loan by a Borrower shall be treated as necessary to satisfy "an
immediate and heavy financial need" of the Borrower if the Borrower represents
in writing to the Committee, in form satisfactory to it, that the amount of the
loan will not exceed the amount required to meet that need and that the need to
that extent cannot be relieved:

        (A)  through reimbursement or compensation by insurance or otherwise;

        (B)  by application, or liquidation on a reasonable basis, of the
Borrower's assets to the extent such application or liquidation would not itself
cause "an immediate and heavy financial need";

        (C)  by cessation of voluntary contributions by or at the election of
the Borrower under any retirement plan; or

        (D)  by withdrawal of Borrower contributions from any retirement plan.

        (m)  The Committee shall on a timely basis before loans are made
available under this Section, prepare a written document setting forth the
following information and such other information as the Committee deems relevant
regarding loans from the Plan:

        (1)   The identity of the person or positions authorized to administer
the loan program;

        (2)   A procedure for applying for loans;

        (3)   The basis on which loans will be approved or denied;

        (4)   The procedure for determining a reasonable rate of interest;

40

--------------------------------------------------------------------------------

        (5)   The types of collateral which may secure a loan; and

        (6)   The events constituting default and the steps that will be taken
to preserve Plan assets in the event of such default.

        The provisions of that document are incorporated herein by this
reference; provided, however, that if any provision of that document conflicts
with any other provision of the Plan, the Plan provision shall control.


        Section 7.08.    Voting Rights.     

        If the Committee directs the Trustee to establish an Investment Fund in
which Members may invest in Units in accordance with Section 7.01, each Member
(or, in the event of his death, his Beneficiary) shall have the right to direct
the Trustee to instruct the Assignor Limited Partner as to the manner in which
the limited partnership interests underlying the Units allocated to his Accounts
are to be voted on each matter brought before a special meeting of limited
partners and unitholders of the Company. In the exercise of this authority and
discretion, each such Member (or Beneficiary) shall be a "named fiduciary"
within the meaning of Section 403(a)(1) of the Act. Before each such meeting of
limited partners and unitholders, the Committee shall cause to be furnished to
each Member (or Beneficiary) a copy of the proxy solicitation material, together
with a form requesting confidential directions on how the Assignor Limited
Partner shall be directed to vote the limited partnership interests underlying
the Units. Upon timely receipt of such directions, the Trustee shall on each
such matter direct the Assignor Limited Partner to vote the limited partnership
interests underlying the Units allocated to such Member's Accounts, and the
Trustee shall have no discretion in such matter. The instructions received by
the Trustee from Members shall be held by the Trustee in confidence and shall
not be divulged or released to any person, including officers or employees of
the general partner of the Company or any Affiliate. The Trustee shall direct
the Assignor Limited Partner as to voting the limited partnership interests
underlying the Units for which it has not received direction in the same
proportion as those for which it has received direction, and the Trustee shall
have no discretion in such matter.


        Section 7.09.    Rights on Tender or Exchange Offer.     

        If the Committee directs the Trustee to establish an Investment Fund in
which Members may invest in Units in accordance with Section 7.01, each Member
(or, in the event of his death, his Beneficiary) shall have the right, to the
extent of the number of Units allocated to his Accounts, to direct the Trustee
in writing as to the manner in which to respond to a tender or exchange offer
with respect to Units. In the exercise of this authority and discretion, each
such

41

--------------------------------------------------------------------------------

Participant shall be a "named fiduciary" within the meaning of Section 403(a)
(1) of the Act. The Committee shall use its best efforts to timely distribute or
cause to be distributed to each Member (or Beneficiary) such information as is
distributed to unitholders of the Company in connection with any such tender or
exchange offer. Upon timely receipt of such instructions, the Trustee shall
respond as instructed with respect to Units. The instructions received by the
Trustee from Members shall be held by the Trustee in confidence and shall not be
divulged or released to any person, including officers or employees of the
general partner of the Company or any Affiliate. If the Trustee does not receive
timely instructions from a Member (or Beneficiary) as to the manner in which to
respond to such a tender or exchange offer, the Committee shall direct the
Trustee not to tender or exchange any Units with respect to which such Member
(or Beneficiary) has the right of direction, and the Trustee shall have no
discretion in such matter.


        Section 7.10.    Confidentiality; Appointment of Independent Fiduciary.
    

        The Committee shall ensure that information relating to Members' and
Beneficiaries' purchase, holding and sale of Units and the exercise of voting
and tender rights with respect to Units is maintained under procedures which are
designed to safeguard the confidentiality of such information, except to the
extent necessary to comply with applicable laws. Notwithstanding anything
contained in Section 7.08 or 7.09 to the contrary, if any situation arises which
the Committee determines involves a potential for undue influence by an Employer
upon Members and Beneficiaries in the exercise of voting and tender rights, the
Company shall appoint an Independent Fiduciary who shall perform all of the
functions of the Trustee described in, and who shall be subject to all of the
requirements and procedures set forth in, Sections 7.08 and 7.09. The
instructions received by the Independent Fiduciary shall be held in confidence
and shall not be divulged or released to the Trustee or to any other person,
including officers or employees of the general partner of the Company, the
Company or any Affiliate.

42

--------------------------------------------------------------------------------


ARTICLE VIII

VALUATION


        Section 8.01.    Valuation of Trust Fund.     

        All changes in the value of each Investment Fund as determined by the
Trustee in accordance with the Trust Agreement (including income and expenses
and realized and unrealized appreciation and depreciation of assets of the
Investment Fund, determined in the case of mutual funds by reference to the net
asset value of such mutual funds on the Accounting Date, but excluding Company
Contributions, Member Salary Deferrals and contributions or transfers pursuant
to Section 5.03 made or allocated subsequent to the last preceding Accounting
Date), shall be allocated by the Committee among the Company Contributions
Accounts, Member Contributions Accounts, Member Salary Deferral Accounts and
Rollover Accounts, portions of which are held in the Investment Fund as of each
Accounting Date pro rata to the value of all such Accounts, respectively, at the
last preceding Accounting Date, but first reducing the balance of each such
Account as of the last preceding Accounting Date by any distributions from the
Account since that Accounting Date.


        Section 8.02.    Valuation of Company Contributions Accounts.     

        The value of a Member's Company Contributions Account as of any
Accounting Date shall be the aggregate of the portions of such Account invested
in each Investment Fund as of that date. The value of that portion of such
Account invested in an Investment Fund shall be the sum of:

        (a)   the value of such portion as of the last preceding Accounting
Date, plus or minus

        (b)   all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 8.01, plus

        (c)   the amount of transfer, if any, into such portion and the amount
of the Company Contribution, if any, allocable thereto since the last preceding
Accounting Date pursuant to Article VI, minus

        (d)   any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.

43

--------------------------------------------------------------------------------


        Section 8.03.    Valuation of Member Contributions Account.     

        The value of a Member's Member Contributions Account as of any
Accounting Date shall be the aggregate of the portions of such Account invested
in each Investment Fund as of that date. The value of that portion of such
Account invested in an Investment Fund shall be the sum of:

        (a)   the value of such portion as of the last preceding Accounting
Date, plus or minus

        (b)   all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 8.01, plus

        (c)   the amount, if any, transferred into such portion pursuant to
Section 5.04 in an amount equal to voluntary contributions by the Member to the
transferor qualified plan or pursuant to Section 7.05, minus

        (d)   any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.


        Section 8.04.    Valuation of Member Salary Deferral Accounts.     

        The value of a Member's Member Salary Deferral Account as of any
Accounting Date shall be the aggregate of the portions of such Account invested
in each Investment Fund as of that date. The value of that portion of such
Account invested in an Investment Fund shall be the sum of:

        (a)   the value of such portion as of the last preceding Accounting
Date, plus or minus

        (b)   all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 8.01, plus

        (c)   the amount, if any, transferred into such portion pursuant to
Section 7.05 and the amount of Member Salary Deferrals, if any, allocable
thereto since the last preceding Accounting Date, minus

        (d)   any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.


        Section 8.05.    Valuation of Rollover Accounts.     

44

--------------------------------------------------------------------------------

        The value of a Member's Rollover Account as of any Accounting Date shall
be the aggregate of the portions of such Account invested in each Investment
Fund as of that date. The value of that portion of such Account invested in an
Investment Fund shall be the sum of:

        (a)   the value of such portion as of the last preceding Accounting
Date, plus or minus

        (b)   all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 8.01, plus

        (c)   the amount of transfer, if any, into such portion since the last
preceding Accounting Date pursuant to Section 5.03, minus

        (d)   any distributions from, and transfers out of, such portion since
the preceding Accounting Date.


        Section 8.06.    Valuation of Loan Accounts.     

        The value of a Member's Loan Account as of any Accounting Date shall be
the amount of the outstanding principal and accrued interest on the loan held
therein plus the amount of any cash held therein as of an Accounting Date.


        Section 8.07.    Statement to Members.     

        Within two hundred ten (210) days after the last Accounting Date of each
Plan Year, the Committee shall mail or deliver to each Member a statement of the
value of his Accounts and his Loan Account, if any, as of such Accounting Date.


        Section 8.08.    Unallocated Forfeitures Account     

        The value of the Unallocated Forfeitures Account shall be determined as
provided in Section 8.02 applied as if the addition to the Unallocated
Forfeitures Account was a Company Contributions Account.

45

--------------------------------------------------------------------------------


ARTICLE IX

DETERMINATION OF BENEFITS


        Section 9.01.    Retirement.    

        Upon a Member's Retirement on or after his Normal Retirement Date, he
shall become entitled, at the time specified in Article X, to a distribution of
his Accounts and his Loan Account, if any, valued as of the Accounting Date
specified in Section 10.01.

        Section 9.02.    Disability.    

        Upon a Member's Retirement on account of his Permanent Disability, the
Member shall become entitled, at the time specified in Article X, to a
distribution of his Accounts and his Loan Account, if any, valued as of the
Accounting Date applicable under Section 10.02.

        Section 9.03.    Death.    

        Upon a Member's death, his Eligible Spouse or, if there is no Eligible
Spouse or the Eligible Spouse consents in the manner required under
Section 2.04(a) to the designation of a Beneficiary, that Beneficiary shall
become entitled, at the time specified in Article X, to a distribution of the
then balance of such Member's Accounts and his Loan Account, if any, valued as
of the Accounting Date applicable under Section 10.03; provided, however, that
if a valuation date was already fixed for payment pursuant to Article X due to
the Member's Retirement or Permanent Disability, that date shall be used.

        Section 9.04.    Vesting.    

        Any Member who has Company Contributions credited to his Account as of
December 31, 1988 shall at all times be fully (100%) vested in the balance in
his Accounts. Effective for Plan Years beginning after December 31, 1988, any
individual who becomes a Member after that date shall not be vested to any
extent in any balance in his Company Contributions Account except the amount
thereof, until his completion of three (3) Years of Service which shall be
calculated from the Member's Employment Commencement Date. After completion of
three (3) Years of Service as so calculated, each such Member shall be fully
(100%) vested at all times in the balance in his Company Contributions Account.
However, a Member who is not otherwise vested shall, upon reaching his Normal
Retirement Date, become and thereafter at all times be fully (100%) vested in
the balance in his Company Contributions Account. A Member shall be at all times
fully

46

--------------------------------------------------------------------------------

(100%) vested in the balance in his Member Contributions Account, if any, his
Member Salary Deferral Account, if any, his Rollover Account, if any, and his
Loan Account, if any.

        Section 9.05.    Other Separation From Service.    

        In the event of a Member's Separation from Service other than by reason
of death, Retirement or Permanent Disability, he shall be entitled to a
distribution of the entire balance in his Member Contributions Account, if any,
his Member Salary Deferral Account, if any, his Loan Account, if any, his
Rollover Account, if any, and the vested balance in his Company Contributions
Account, if any, determined as of the Accounting Date applicable under
Section 10.04. Such distributions shall be made in the manner and at the time
provided in Article X. The unvested portion of the Member's Company
Contributions Account shall be forfeited on the last Accounting Date of the Plan
Year in which the earlier of the following occurs: (i) a lump sum distribution
is made to him; (ii) installment payments to him commence; or (iii) the date of
the Member's termination of employment.

        Section 9.06.    Forfeitures.    

        (a)   A Member who separates from service prior to full vesting of his
entire Company Contributions Account, shall forfeit the unvested balance in that
Account upon the Accounting Date coincident with or immediately following the
occurrence of a Break in Service with respect to the Member, and that balance
shall be allocated as of that Accounting Date to the Unallocated Forfeiture
Account. If the Member subsequently recommences employment prior to incurring
five (5) consecutive Breaks in Service, he shall be recredited with the
forfeited amounts upon recommencement of employment.

        (b)   Any Company Contributions Account balance forfeited by a Member
shall be held in an Unallocated Forfeiture Account until applied to reduce the
Company Contribution next to be made to the Trust as of or following the date
the forfeiture occurs.

        (c)   Effective January 1, 1995, amounts credited to the "unallocated
forfeitures account" (as defined under the ECMC Plan) under the ECMC Plan shall
be transferred to the Unallocated Forfeitures Account.

47

--------------------------------------------------------------------------------




ARTICLE X

TIME AND MANNER OF PAYMENT OF BENEFITS


        Section 10.01.    Retirement Benefits.     

        Retirement benefits, determined pursuant to Section 9.01, shall be paid
or commence to be paid (subject to Sections 10.06, 10.07, 10.08 and 10.09) as
soon as reasonably practicable after the Accounting Date coincident with or next
following a Member's Retirement on or after his Normal Retirement Date, in the
manner selected by the Member, in either of the following modes or any
combination thereof:

        (a)   in a single cash sum, valued as of the Accounting Date immediately
preceding the payment, provided, however, that the Member may elect to receive
the portion, if any, of his Accounts invested in the Alliance Limited
Partnership Unit Fund in Units; or

        (b)   in regular annual installments of approximately equal value in
cash (or, at the Member's election, solely with respect to the portion of his
Accounts invested in the Alliance Limited Partnership Unit Fund, in Units),
provided that the present value of the payments expected to be distributed to
the Member must exceed one-half (1/2) the amount accumulated in the Member's
Accounts determined as of the Accounting Date coincident with or next following
the Accounting Date immediately preceding the date installments are to commence.
An Account being distributed in installments shall be appropriately adjusted in
accordance within Section 8.01 until fully distributed.


        Section 10.02.    Disability Benefits.     

        Disability benefits, determined pursuant to Section 9.02 shall be paid
or commence to be paid at the time and in the manner provided in Section 10.01
(substituting Permanent Disability for Retirement).


        Section 10.03.    Death Benefits.     

        Death benefits, determined pursuant to Section 9.03, shall be paid to
the Member's Beneficiary at the time and in the manner provided in
Section 10.01(a) (substituting death for Retirement and substituting Beneficiary
for Member where applicable).

48

--------------------------------------------------------------------------------


        Section 10.04.    Termination Benefits.     

        The benefits payable to a Member upon his Separation from Service,
determined pursuant to Section 9.05, shall, subject to Section 10.09, be paid or
commence to be paid at the time and in the manner provided in Section 10.01
(substituting Separation from Service for Retirement).


        Section 10.05.    Direct Rollover Distributions.     

        (a)   Upon receiving directions from a Member who is eligible to receive
a distribution from the Plan pursuant to the provisions of this Article X which
constitutes an "eligible rollover distribution," as defined in Code
Section 402(c)(4), to transfer all or any part of such distribution to an
"eligible retirement plan," as defined in Code Section 402(c)(8)(B), the
Committee shall cause the portion of the distribution which the Member has
elected to so transfer to be transferred directly to such "eligible retirement
plan"; provided, however, that the Member shall be required to notify the
Committee of the identity of the eligible retirement plan at the time and in the
manner that the Committee shall prescribe and the Committee may require the
Member or the eligible retirement plan to provide a statement that the eligible
retirement plan is intended to be qualified under Code Section 401(a) (if the
plan is intended to be so qualified) or otherwise meets the requirements
necessary to be an "eligible retirement plan."

        (b)   Upon receiving instructions from a Beneficiary who is the Member's
Eligible Spouse or an alternate payee under a "qualified domestic relations
order" as defined in Code Section 414(p), in either case who is eligible to
receive a distribution pursuant to the provisions of Article VII that
constitutes an "eligible rollover distribution" as defined in Code
Section 402(c)(4), to transfer all or any part of such distribution to a plan
that constitutes an "eligible retirement plan" under Code Section 402(a)(5) with
respect to that distribution, the Committee shall cause the portion of the
distribution which such Eligible Spouse or alternate payee has elected to so
transfer to the eligible retirement plan so designated.

        (c)   The Committee may accomplish the direct transfer described in
subsection (a) or (b), as applicable, by delivering a check to the Member,
Eligible Spouse or alternate payee (in each case, a "Distributee") which is
payable to the trustee, custodian or other appropriate fiduciary of the
"eligible retirement plan," or by such other means as the Committee may in its
discretion determine. The Committee may establish such rules and procedures
regarding minimum amounts which may be the subject of direct transfers and other
matters pertaining to direct transfers as it deems necessary from time to time.


        Section 10.06.    Latest Commencement of Benefits.     

49

--------------------------------------------------------------------------------

        In no event, unless the Member elects otherwise, shall payment of
benefits to him commence later than the sixtieth (60th) day after the close of
the later of:

        (a)   the Plan Year during which the Member reaches his Normal
Retirement Date; or

        (b)   the Plan Year during which the Member's Separation from Service
occurs.

        If a Member elects otherwise, then such election must be made by
submitting to the Committee a written statement signed by the Member which
describes the benefit and the date on which the payment of such benefit shall
commence.


        Section 10.07.    Indirect Payment of Benefits.     

        If any Member or Beneficiary is, in the judgment of the Committee,
legally, physically or mentally incapable of personally receiving and receipting
for any payment due hereunder, payment may be made to the guardian or other
legal representative of such Member or Beneficiary or, if none, to any other
person or institution, which, in the opinion of the Committee, is then
maintaining or has custody of such Member or Beneficiary. Such payment shall
constitute a full discharge with respect to the obligations hereunder.


        Section 10.08.    Limitations on Distributions.     

        Notwithstanding anything to the contrary contained in this Plan:

        (a)   The entire interest of each Member must either:

        (1)   be paid to him not later than the Required Beginning Date; or

        (2)   commence to be paid to him by not later than the Required
Beginning Date and paid, in accordance with regulations prescribed by the
Secretary of the Treasury, over a period not extending beyond the life
expectancy of the Member or the joint and last survivor life expectancy of the
Member and his Designated Beneficiary; provided, however, that if the
distribution of a Member's Account balances has commenced in accordance with
this Paragraph (2), any portion remaining to be distributed at the Member's
death shall continue to be distributed at least as rapidly

50

--------------------------------------------------------------------------------

as under the method of distribution in effect as of such Member's death.

        (b)   If a Member dies prior to the commencement of distributions to him
in accordance with Paragraph (a)(2), the entire interest of the Member shall be
distributed:

        (1)   not later than December 31 of the calendar year which contains the
fifth anniversary of the Member's death; or

        (2)   where distribution is to be made to the Member's Designated
Beneficiary, commencing

        (A)  on or before December 31 of the calendar year immediately following
the calendar year in which the Member died; or

        (B)  if the Designated Beneficiary is the Member's surviving Spouse, no
later than the later of the date described in Paragraph (A), above or
December 31 of the calendar year in which such Member would have attained age
seventy and one-half (701/2), and payable, in accordance with regulations
prescribed by the Secretary of the Treasury, over a period not extending beyond
the life expectancy of such Designated Beneficiary.

        (c)   For purposes of Paragraphs (a)(2) and (b)(2), prior to the
Required Beginning Date, the Member (or his spouse, if the spouse is the
Member's Beneficiary) may make an irrevocable election to have the Member's
(and/or his spouse's) life expectancy recalculated not more frequently than
annually. If no such election is made prior to the Member's Required Beginning
Date, the Member's (and/or his spouse's) life expectancy shall automatically be
recalculated annually.

        (d)   Under regulations prescribed by the Secretary of the Treasury, any
amount paid to a Member's child shall be treated as if it had been paid to such
Member's surviving spouse if such amount will become payable to such spouse upon
the child reaching maturity or such other designated event which may be
permitted under such regulations.

        (e)   For purposes of this Section 10.08, the term "Designated
Beneficiary" shall mean a Member's surviving spouse or an individual designated
by the Member pursuant to Section 2.04.

51

--------------------------------------------------------------------------------

        (f)    Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 10.08 shall be construed in a manner that complies
with Code Section 401(a)(9) and, with respect to distributions made on or after
January 1, 2001, the Plan will apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with the Treasury Regulations thereunder
that were proposed in January 2001, the provisions of which are hereby
incorporated by reference. This Subsection (f) shall continue in effect until
the end of the last calendar year beginning before the effective date of the
final regulations under Code Section 401(a)(9) or such other date as may be
specified in guidance published by the Internal Revenue Service.


        Section 10.09.    Consent to Distributions.     

        No amount shall be distributed to a Member pursuant to Section 10.02 or
10.04 prior to his Normal Retirement Date without his written consent, unless
the amount to be distributed to the Member is not in excess of $5,000 (in the
case of a Member whose Separation from Service occurred before January 1, 1998,
$3,500). In the event a Member's consent to a distribution is required pursuant
to this Section 10.09, such distribution shall be made or commence to be made as
soon as reasonably practicable after the Accounting Date coincident with or next
following the earlier of (i) the date on which such consent is received by the
Committee; or (ii) the Member's Normal Retirement Date.

52

--------------------------------------------------------------------------------


ARTICLE XI

ADMINISTRATION OF THE PLAN


        Section 11.01.    Committee.     

        (a)   The Plan shall be administered by a Committee consisting of at
least one person appointed from time to time by the Board and serving without
compensation at its pleasure. The Committee may employ such agents, investment
consultants, legal counsel and clerical, medical, accounting and actuarial
services as it may deem advisable to assist in the administration of the Plan.
The Committee may designate persons, including persons other than "named
fiduciaries" (as defined in Section 402(a)(2) of the Act), to carry out the
specified responsibilities of the Committee and shall not be liable for any act
or omissions of a person so designated. The Committee shall have the general
responsibility for administering the Plan and shall have all powers necessary
for that purpose, including, but not limited to, the power to interpret and
construe the Plan, to determine the eligibility, status and rights of all
Employees in connection with the Plan, to decide disputes arising under or with
respect to the Plan, to keep records of Member Accounts and all other books and
records of the Plan and to establish rules for such administration.

        (b)   The Committee shall also have the general power to administer the
assets of the Plan, including, but not limited to, the power to direct the
Trustee in the receipt, disbursement and investment of Plan assets and to
designate mutual funds or other investment alternatives which will serve as
investment vehicles for Plan assets and any other powers conferred upon the
Committee by the Trust Agreement. The Committee may appoint one or more
investment managers and one or more named fiduciaries to which it may delegate
such powers over the investment of assets of the Plan as the Committee deems
appropriate.

        (c)   The Committee shall act by a majority of its membership and the
action of such majority, expressed by a vote at a meeting or in writing without
a meeting, shall constitute the action of the Committee; provided, however, that
no Committee member shall be qualified to act in regard to a matter solely
concerning himself as a Member of the Plan (as distinguished from matters
affecting Members generally).

        (d)   Except as otherwise provided in Section 11.03, the decision or
action of the Committee in respect of any matter within the scope of its
authority shall be conclusive and binding on all persons.

53

--------------------------------------------------------------------------------

        (e)   Except as otherwise required by law, no member of the Committee
shall have any liability to any person for any act or omission except for wilful
misconduct.

        (f)    The Committee and any of its individual members may also act as
Trustee or Trustees of the Trust Fund. The Committee shall be the
"administrator" of the Plan, within the meaning of Section (3)(16)(A) of the
Act, and shall comply with all of the requirements of the Act which are
applicable to a Plan administrator. The Committee is hereby designated as a
"named fiduciary" of the Plan, within the meaning of Section 402(a)(2) of the
Act and is authorized to establish procedures for the allocation and delegation
of fiduciary responsibilities, except insofar as such responsibilities are
specifically assigned by the provisions of Sections 11.02 and 11.03. The
Committee shall be the agent for the service of legal process on the Plan and
the Trust.

        (g)   The Committee may make such rules and regulations as it determines
necessary to regulate the Plan, provided that such rules and regulations conform
to the Plan and the Trust Agreement.


        Section 11.02.    Allocation of Responsibility Among Fiduciaries.     

        The Company, the Committee and the Trustee shall have only such powers,
duties, responsibilities and obligations as are specifically granted to them
under this Plan or the Trust Agreement. The Company shall have the sole
authority to appoint and remove the members of the Committee and the Trustee and
to amend or terminate, in whole or in Part, this Plan or the Trust. The
Committee shall have the sole responsibility for the administration of the Plan
and shall have such responsibilities with regard to the Trust as are
specifically set forth in the Trust Agreement. The Trustee shall have such
responsibilities as are specifically set forth in the Trust Agreement. Except as
otherwise provided by law, it is intended that each of the foregoing fiduciaries
shall be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under this Plan and the Trust Agreement and
shall not be responsible for any act or failure to act or error in judgment in
connection with carrying out the provisions of this Plan or the Trust Agreement,
except for its own wilful and intentional malfeasance or misfeasance. Except as
otherwise provided by law, no fiduciary shall be responsible for any act or
failure to act of another fiduciary. No fiduciary guarantees the Trust Fund in
any manner against investment loss or depreciation in asset value.


        Section 11.03.    Claim and Appeal Procedure.     

54

--------------------------------------------------------------------------------

        (a)   Benefit Claim Procedure.

        The Committee shall direct the Trustee to pay benefits to a Member when
due hereunder. Any Member or Beneficiary claiming a benefit under the Plan in
addition to that directed by the Committee must complete an application on a
form prescribed by and filed with the Committee. The Committee shall make forms
available for this purpose. Within sixty (60) days after its receipt of an
application, the Committee shall give written notice to the claimant of its
decision on the application.

        (b)   Denial of Claim.

        If the Committee denies the claim, in whole or in Part, a written notice
of that decision shall:

        (1)   explain why the claim was denied;

        (2)   cite the provisions of the Plan on which the decision was based;
and

        (3)   explain the Plan's review procedure set forth in Subsection (c).

        If the Committee does not deny the claim on its merits but rejects the
application for failure to furnish certain necessary material or information,
the written notice to the claimant shall explain what additional material is
needed and why and shall advise the claimant that he may refile a proper
application under the claim procedure set forth in Subsection (a).

        (c)   Review Procedure.

        If a claim has been denied, the claimant may appeal the denial within
sixty (60) days after his receipt of written notice thereof by submitting the
items listed below in writing to a senior executive officer of the general
partner referred to in Section 1.08 who is not then a member of the Committee or
the claimant himself with a copy to the committee:

        (1)   a request for review of the denial of claim;

        (2)   a statement containing the basis of the claimant's disagreement
with the disposition of the matter and such other material as the claimant deems
relevant; and

55

--------------------------------------------------------------------------------

        (3)   a request, if appropriate, to review the Plan, the Trust Agreement
and any other pertinent documents (which shall be made available to him at a
convenient location during regular business hours within thirty (30) days after
the Committee's receipt of a copy of the request).

        The officer designated to review the Committee's decision shall render a
written decision and deliver such to the claimant and to the Committee within
sixty (60) days after his receipt of the appeal; provided, however, that if
special circumstances, such as the need to hold a hearing, require an extension
of time, the reviewer shall state in writing to the claimant and the Committee
the reasons for such extension, but in no case shall the extension extend beyond
one hundred twenty (120) days after his receipt of the appeal. The decision on
the appeal shall contain specific reasons for the decision, shall be written in
a manner capable of being understood by the claimant and shall include a
statement of the pertinent provisions of the Plan on which the decision is
based. Such decision shall, subject to such judicial review as may be provided
by law, be final and binding on all persons concerned.


        Section 11.04.    Elections by Former Employees of Equitable Capital
Management Corporation     

        Any designation or election by a Member or the beneficiary of a Member
who had an account balance under the ECMC Plan on December 31, 1994, including,
without limitation, a designation of one or more beneficiaries, investment
elections or an election to receive a distribution that was in effect under the
ECMC Plan as of that date for the corresponding purpose under this Plan shall
continue to be effective under this Plan, as if made in respect of this Plan,
until otherwise changed in accordance with the terms of this Plan or any rules
or procedures established by the Committee.

56

--------------------------------------------------------------------------------


ARTICLE XII

THE TRUST FUND


        Section 12.01.    The Trust Agreement.     

        The Company shall enter into a Trust Agreement for the establishment of
the Trust with one or more individuals or with a bank or trust company organized
and doing business under the laws of the United States or of any state and
authorized under the laws of its jurisdiction of incorporation to exercise
corporate trust powers. The Trust Agreement shall be deemed to form a part of
the Plan, and all rights which may accrue to any Person under the Plan shall be
subject to the terms of the Trust Agreement.


        Section 12.02.    Trustee's Power and Duties.     

        The Trustee shall manage and control the Trust Fund in accordance with
the terms of the Trust Agreement. Following the execution of the Trust
Agreement, the Trustee shall, at a meeting duly called for such purpose,
establish a funding policy and method. Thereafter, the Trustee shall review such
funding policy and method at least annually and shall communicate all of its
actions taken with respect thereto to the Company. The general objective of the
funding policy and method shall be at all times to maintain a balance between
safety in capital investment and investment return.


        Section 12.03.    Use of Trust Fund.     

        The Trust Fund shall be used to provide the benefits and pay the
expenses of this Plan and of the Trustee, and no part of the corpus or income
shall be used for or diverted to purposes other than for the exclusive benefit
of Members and their Beneficiaries under this Plan and the payment of expenses
of the Plan and Trust.


        Section 12.04.    Payment of Expenses.     

        All administrative and other expenses of the Plan and Trust shall be
paid out of the Trust Fund unless paid by the Company. Taxes related to the
unrelated business taxable income of the Trust that are paid out of the Trust
Fund, shall be paid from and charged solely to the Account or Accounts involved,
either on a specific or proportionate basis, as determined by the Committee.

57

--------------------------------------------------------------------------------


ARTICLE XIII

CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY


        Section 13.01.    Disclaimer of Liability.    

        (a)   Although it is the intention of the Company to continue this Plan
and to make substantial and regular contributions each year, nothing contained
in this Plan or the Trust Agreement shall be deemed to require the Company to
make any contributions whatsoever under this Plan or to continue the Plan.

        (b)   Nothing in this Plan shall be construed as the assumption by the
Company of the obligation for any payment of any benefits or claims hereunder,
and Members and their Beneficiaries, and all persons claiming under or through
them, shall have recourse only to the Trust Fund for payment of any benefit
hereunder.

        (c)   The rights of the Members, their Beneficiaries and all other
persons are hereby expressly limited to those stated in, and shall be construed
only in accordance with, the Provisions of the Plan.

        Section 13.02.    Termination.    

        The Company reserves the right in its sole discretion to terminate this
Plan at any time. A "termination" shall be deemed to take place if the Company
terminates the Plan, partially terminates it (within the meaning of Code
Section 411(d)(3)(A)) or completely discontinues contributions under this Plan.
(For this purpose a suspension of contributions which is merely temporary shall
not be deemed a complete discontinuance.) In the event of a termination, the
Company may direct the Trustee to continue to maintain the Trust, and the assets
thereof shall be applied at the continued direction of the Committee in
accordance with this Plan. Upon termination of the Trust, distribution to each
Member shall be made as soon as practicable thereafter in one of the manners
described in Section 10.01. Until fully distributed, Members' accounts shall be
revalued from time to time in accordance with Section 8.01. Upon termination or
partial termination of the Plan, the rights of all affected Members to the
amounts credited to their Accounts to the date of such termination shall become
non-forfeitable.

        Section 13.03.    Employer-Employee Relationship.    

        The adoption of this Plan shall in no way be construed as conferring any
legal or other rights upon any Employee or any Person with respect to
continuation of employment, nor shall it in any way interfere with the right of
an

58

--------------------------------------------------------------------------------

Employer to discharge any Employee or otherwise act with respect to him. Any
Employer may take any action (including discharge) with respect to any Employee
or other Person without regard to the effect which such action might have upon
his rights as a Member of this Plan.

        Section 13.04.    Merger, Etc.    

        (a)   The merger or consolidation of an Employer with or into another
company or the acquisition of its assets by any other Person shall not of itself
cause the termination of this Plan or be deemed a termination of employment as
to any Employee, nor shall anything in this Plan prevent the consolidation or
merger of any Employer with or into any corporation or prevent the sale by any
Employer of any of its assets. The merger of this Plan with another retirement
plan shall not of itself cause the termination of this Plan.

        (b)   In the event of the dissolution, merger, consolidation or
reorganization of the Company, provision may be made by which the Plan and Trust
will be continued by the successor; and in such event such successor shall be
substituted for the Company under the Plan. The substitution of the successor
shall constitute an assumption of Plan liabilities by the successor, and the
successor shall have all of the powers, duties and responsibilities of the
Company under the Plan.

        (c)   In the event of any merger or consolidation of the Plan with, or
transfer in whole or in part of the assets and liabilities of the Trust Fund to,
another trust fund held under any other plan of deferred compensation maintained
or to be established for the benefit of all or some of the Members of this Plan,
the assets of the Trust Fund applicable to such members shall be transferred to
such other trust fund only if:

        (1)   the values of the Accounts and the vested percentage of the
Company Contributions Account of each Member, immediately after the merger,
consolidation or transfer, shall be equal to or greater than such values and
percentage immediately before the merger, consolidation or transfer;

        (2)   resolutions of the general partner referred to in Section 1.08 and
of the governing body any new or successor employer of the affected Members
shall authorize such transfer of assets; and, in the case of the new or
successor employer of the affected Members, its resolutions shall include an
assumption of liabilities with respect to such Members' inclusion in the new
employer's plan; and

59

--------------------------------------------------------------------------------

        (3)   such other plan and trust are qualified under Code Sections 401(a)
and 501(a).

        Section 13.05.    Determination Final.    

        Any determinations made hereunder shall be made in a manner consistent
with the Company's accounting practices and shall be final and conclusive for
all purposes, notwithstanding any late adjustments in the tax returns of the
Company.

60

--------------------------------------------------------------------------------





ARTICLE XIV

NON-ALIENATION OF BENEFITS


        Section 14.01.    Provisions with Respect to Assignment and Levy.    

        Except as may be required under the terms of a "qualified domestic
relations order" as defined in Code Section 414(p), no benefit under this Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, garnishment, attachment, levy or charge and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber,
garnish, attach, levy upon or charge the same shall be void; nor shall any
benefit be in any manner liable for or subject to the debts or other liabilities
of the Person entitled thereto.

        Section 14.02.    Alternate Application.    

        If any Member or Beneficiary under this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under this Plan, except as specifically provided herein, or
if any benefit shall be garnished, attached or levied upon other than pursuant
to a qualified domestic relations order as defined in Code Section 414(p), then
such benefits shall, in the discretion of the Committee, cease, and the
Committee may hold or apply the same or any part thereof to or for the benefit
of such Member or Beneficiary, his spouse, children or other dependents or any
of them in such manner and in such proportion as the Committee may deem proper.

        Section 14.03.    Exceptions.    

        Notwithstanding anything herein to the contrary, effective August 5,
1997, the provisions of this Article XIV shall not apply to any offset of a
Member's benefits provided under the Plan against an amount that the Member is
ordered or required to pay to the Plan under any of the circumstances set forth
in Code Section 401(a)(13)(C) and Sections 206(d)(4) and 206(d)(5) of the Act.

61

--------------------------------------------------------------------------------


ARTICLE XV

AMENDMENTS


        Section 15.01.    Company's Rights.    

        (a)   The Company reserves the right, at any time and from time to time,
by action of the Board, to modify or amend in whole or in part any or all of the
provisions of this Plan; provided, however, that no such modification or
amendment may (i) result in a retroactive reduction in the then value of any
Member's Account or Loan Account; or (ii) except to the extent as may be
provided in regulations promulgated by the Secretary of the Treasury, have the
effect of eliminating an optional form of benefit. Notwithstanding anything in
this Plan to the contrary, the Board, in its sole discretion, may make any
modifications, amendments, additions or deletions in this Plan, as to benefits
or otherwise and retroactively or prospectively and regardless of the effect on
the rights of any particular Members, which it deems appropriate in order to
bring this Plan into conformity with or to satisfy any conditions of the Act and
in order to continue or maintain the qualification of the Plan and Trust under
Code Section 401(a) and to have the Trust declared exempt and maintained exempt
from taxation under Code Section 501(a).

        (b)   No amendment may change the vesting schedule under Section 9.04,
either directly or indirectly, unless each Member having not less than three
Years of Service is permitted to elect, within a reasonable period specified by
the Committee after the adoption of such amendment, to have his or her vested
percentage computed without regard to such amendment. The period during which
the election may be made shall commence with the date the amendment is adopted
and shall end as of the later of:

        (i)    sixty days after the amendment is adopted;

        (ii)   sixty days after the amendment becomes effective; or

        (iii)  sixty days after the Member is issued written notice by the
Committee.

        Section 15.02.    Provision Against Diversion.    

        No part of the assets of the Trust Fund shall, by reason of any
modification or amendment or otherwise, be used for, or diverted to, purposes
other than for the exclusive benefit of Members or their Beneficiaries under
this Plan and the payment of the administrative expenses of this Plan.

62

--------------------------------------------------------------------------------


ARTICLE XVI

LIMITATIONS ON BENEFITS AND CONTRIBUTIONS


        Section 16.01.    The limitations of Code Section 415 applicable to
"defined contribution plans" as defined in Code Section 414(i) are hereby
incorporated by reference in this Plan; provided, however, that where the Code
so provides, contribution limitations in effect under prior law shall be
applicable to account balances accrued as of the last effective day of such
prior law.

        Section 16.02.    

        (a)   Other than as provided in Subsection (b), if, with respect to any
Plan Year before 1992, contributions to a Member's Account must be reduced to
conform to the limitations on "annual additions" as explained and defined in
Code Sections 415(c)(1) and 415(c)(2), Members' Salary Deferrals made pursuant
to Section 5.01, and any allocable earnings thereon, shall be distributed to the
Member on a timely basis; next, Company Contributions for the Plan Year made
pursuant to Section 4.02 shall be reduced until the limitations are met or this
category of contributions is exhausted, whichever first occurs; next, if such
contributions were made for the Plan Year, Company Contributions made pursuant
to Section 4.01 shall likewise be reduced; and last, Member Salary Deferrals
made pursuant to Section 6.02(c), and allocable earnings thereon, shall be
distributed to the affected Member on a timely basis.

        (b)   If, with respect to 1990 and any Plan Year after 1991,
contributions to a Member's Account must be reduced to conform to the
limitations referred to in Subsection (a), the reduction shall be achieved first
by the distribution to the affected Member on a timely basis of Member Salary
Deferrals made pursuant to Section 5.01, together with allocable earnings
thereon, until the limitations are met or this category of contributions is
exhausted, whichever first occurs. Concurrent with the return of such Member
Salary Deferrals, Company Contributions made pursuant to Section 4.02
attributable to such returned Member Salary Deferrals shall be reduced. Finally,
if necessary, Company Contributions for the Plan Year made pursuant to
Section 4.01 shall be reduced.

        Section 16.03.    In the case of a Member who is, or has ever been, a
participant in one or more "defined benefit plans" as defined in Code
Section 414(j), maintained by an Employer or any predecessor of the Employer, if
Contributions or benefits need to be reduced due to the application of Code
Section 415(e), then benefits under the defined benefit plans shall be reduced
with respect to that Member before any contributions credited to the Member
under this Plan, or any other defined contribution plan maintained by the
Employer,

63

--------------------------------------------------------------------------------

shall be reduced. Notwithstanding the foregoing, the limitations of Code
Section 415(e) shall cease to apply as of the first day of the first Plan Year
beginning on or after January 1, 2000.

64

--------------------------------------------------------------------------------


ARTICLE XVII

TOP-HEAVY PLAN YEARS


        Section 17.01.    For purposes of this Article XVII, the following
definitions shall apply:

        (a)   "Determination Data" means, for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year. For the first Plan
Year of a plan, the last day of that year.

        (b)   "Employee" means any employee of an Employer and any beneficiary
of such an employee.

        (c)   "Employer" means the Employer and any Affiliate.

        (d)   "Key Employee" means an Employee as defined in Section 416(i)(1)
and the Regulations thereunder. For Plan Years beginning after December 31,
2001, "Key Employee" means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
"Determination Data" was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002), a 5-percent owner of the Employer or a
1-percent owner of the Employer having annual compensation of more than
$150,000. As used in this definition, "annual compensation" means compensation
within the meaning of Code Section 415(c)(3). For Plan Years beginning before
December 31, 2001, "Key Employee" means any Employee or former Employee (and the
Beneficiaries of such Employee) who, at any time during the determination
period, was an officer of the Employer if such individual's Top-Heavy
Compensation exceeds 50% of the dollar limitation under Code
Section 415(b)(1)(A), an owner (or considered an owner under Code Section 318)
of one of the ten largest interests in the Employer if such individual's
Top-Heavy Compensation exceeds 100% of such dollar limitation, a 5 percent owner
of the Employer, or a 1 percent owner of the Employer who has annual Top-Heavy
Compensation of more than $150,000. The determination period is the Plan Year
containing the Determination Date and the 4 preceding Plan Years.

        (e)   "Permissive Aggregation Group" means the Required Aggregation
Group of plans plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.

65

--------------------------------------------------------------------------------

        (f)    "Required Aggregation Group" means (1) each qualified plan of the
Employer in which at least one Key Employee participates; and (2) any other
qualified plan of the Employer which enables a plan described in (1) to meet the
requirements of Code Sections 401(a)(4) or 410.

        (g)   "Top-Heavy Compensation" means the Employee's compensation as
defined in Code Section 414(q)(7).

        (h)   "Top-Heavy Ratio" means:

        (1)   If, in addition to this Plan, the Employer maintains one or more
other defined contribution plans (including any simplified employee pension
plan) and the Employer has not maintained any defined benefit plan which, during
the 1-year period ending on the Determination Date, has or has had accrued
benefits, the top-heavy ratio for this Plan alone or for the Required or
Permissive Aggregation Group, as appropriate, is a fraction, the numerator of
which is the sum of the account balances of all Key Employees as of the
Determination Date (including any part of any account balance distributed in the
1-year period ending on the Determination Date), and the denominator of which is
the sum of all account balances (including any part of any account balance
distributed in the 1-year period ending on the Determination Date), both
computed in accordance with Code Section 416 and the regulations thereunder.
Both the numerator and denominator of the Top-Heavy Ratio are adjusted to
reflect any contribution not actually made as of the Determination Date, but
which is required to be taken into account on that date under Code Section 416
and the regulations thereunder.

        (2)   If, in addition to this Plan, the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan), and
the Employer maintains or has maintained one or more defined benefit plans
which, during the 5-year period ending on the Determination Date, has or has had
any accrued benefits, the Top-Heavy Ratio for any Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of account balances under the aggregated defined contribution plan or plans
for all Key Employees, determined in accordance with (1) above, and the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all Key Employees as of the Determination Date, and the denominator of which is
the sum of

66

--------------------------------------------------------------------------------

the account balances under the aggregated defined contribution plan or plans for
all participants, determined in accordance with (1) above, and the present value
of accrued benefits under the defined benefit plan or plans for all participants
as of the Determination Date, all determined in accordance with Code Section 416
and the regulations thereunder. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the Top-Heavy Ratio are adjusted
for any distribution of an accrued benefit made in the 1-year period ending on
the Determination Date.

        (3)   For purposes of (1) and (2) above, the value of account balances
and the present value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Code Section 416 and the
regulations thereunder for the first and the second plan years of a defined
benefit plan. The account balances and accrued benefits of a participant (x) who
is not a Key Employee but who was a Key Employee in a prior year; or (y) who has
not received any Top-Heavy Compensation from any Employer maintaining the Plan
at any time during the 5-year period ending on the Determination Date, will be
disregarded. Notwithstanding the above, for Plan Years beginning after
December 31, 2001, the accrued benefits and accounts of any participant who has
not performed services for the Employer during the 1-year period ending on the
Determination Date will be disregarded. The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code Section 416 and the regulations
thereunder. Deductible Employee contributions will not be taken into account for
purposes of computing the Top-Heavy Ratio. When aggregating plans the value of
account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

        (4)   For purposes of (1) and (2) above, in the case of a distribution
from the Plan made for any reason other than separation from service, death or
disability, "5-year period" shall be substituted for "1-year period" wherever
such term is found.

        (e)   "Valuation Data" means the last day of the Plan Year.

67

--------------------------------------------------------------------------------

        Section 17.02    If the Plan is or becomes top-heavy in any Plan Year,
the provisions of Section 17.04 will automatically supersede any conflicting
provision of the Plan.

        Section 17.03    The Plan shall be considered top-heavy for any Plan
Year if any of the following conditions exists:

        (a)   If the Top-Heavy Ratio for this Plan exceeds 60 percent and this
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of plans.

        (b)   If this Plan is part of a Required Aggregation Group of plans but
not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the group
of plans exceeds 60 percent.

        (c)   If this Plan is part of a Required Aggregation Group of plans and
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60 percent.

        Section 17.04    

        (a)   Except as provided in subsection (b), the amount of the Company
contribution made on behalf of each Member who is not a Key Employee for any
Plan Year for which the Plan is a Top-Heavy Plan shall be at least equal to the
lesser of:

        (1)   three percent (3%) of such Member's Top-Heavy Compensation less
any amount contributed on behalf of the Member under any other defined
contribution plan maintained by an Employer or an Affiliate; or

        (2)   the percentage of Top-Heavy Compensation represented by the
Company Contributions and Member Salary Deferrals made on behalf of the Key
Employee for whom such percentage is the highest for such Plan Year, determined
by dividing the sum of the Company Contribution and Member Salary Deferrals made
on behalf of each such Key Employee by so much of his Top-Heavy Compensation as
does not exceed $200,000.

        (b)   Where the inclusion of this Plan in a Permissive Aggregation Group
or Required Aggregation Group pursuant to Section 17.01(e) or 17.01(f) enables a
defined benefit plan described in Section 17.01(f) to meet the requirements of

68

--------------------------------------------------------------------------------

Code Sections 401(a)(4) or Section 410, the minimum contribution required under
this Section 17.04 shall be the amount specified in Section 17.04(a)(1).

69

--------------------------------------------------------------------------------


ARTICLE XVIII

MISCELLANEOUS


        Section 18.01    Binding on Heirs, Etc.    

        This Plan shall extend to and be binding upon the heirs, executors,
administrators, successors and assigns of the Members and their Beneficiaries
and all successors to the Company by way of merger, consolidation, acquisition
of assets or otherwise.

        Section 18.02    Governing Law.    

        All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of New York, except to the extent that such laws have been superseded
by the Act.

        Section 18.03    Separability.    

        If any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
this Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provisions had never been inserted herein.

        Section 18.04    Captions and Gender.    

        The captions herein are for convenience of reference only and are not to
be construed as part of the Plan. As used herein, the masculine shall include
the feminine and the neuter and vice versa, as the context requires.

70

--------------------------------------------------------------------------------
